Exhibit 10.1

 

Execution Version

 

 

[g1ovtuedjwcs000001.jpg]

CREDIT AGREEMENT

dated as of

September 10, 2018

among

TETRA TECHNOLOGIES, INC.

and

CERTAIN OF ITS SUBSIDIARIES PARTY HERETO,
as Borrowers,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


______________________________

JPMORGAN CHASE BANK, N.A.
and
BANK OF AMERICA, N.A.,
as Joint Bookrunners and Joint Lead Arrangers

ASSET BASED LENDING

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

Definitions

 

 

Page No.

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

40

Section 1.03

Terms Generally

40

Section 1.04

Accounting Terms; GAAP

40

Section 1.05

Pro Forma Adjustments for Acquisitions and Dispositions

41

Section 1.06

Status of Obligations

41

ARTICLE II

The Credits

Section 2.01

Commitments

42

Section 2.02

Loans and Borrowings

42

Section 2.03

Requests for Borrowings

42

Section 2.04

Protective Advances

43

Section 2.05

Swingline Loans and Overadvances

44

Section 2.06

Letters of Credit

45

Section 2.07

Funding of Borrowings

51

Section 2.08

Interest Elections

52

Section 2.09

Termination and Reduction of Commitments; Increase in Commitments

53

Section 2.10

Repayment of Loans; Evidence of Debt

55

Section 2.11

Prepayment of Loans

56

Section 2.12

Fees

58

Section 2.13

Interest

59

Section 2.14

Alternate Rate of Interest; Illegality

60

Section 2.15

Increased Costs

62

Section 2.16

Break Funding Payments

63

Section 2.17

Withholding of Taxes; Gross-Up

63

Section 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

67

Section 2.19

Mitigation Obligations; Replacement of Lenders

70

Section 2.20

Defaulting Lenders

71

Section 2.21

Returned Payments

72

Section 2.22

Banking Services and Swap Agreements

73

ARTICLE III

Representations and Warranties

Section 3.01

Organization; Powers

73

Section 3.02

Authorization; Enforceability

73

Section 3.03

Governmental Approvals; No Conflicts

74

Section 3.04

Financial Condition; No Material Adverse Change

74

Section 3.05

Properties and Intellectual Property

74

i

 

--------------------------------------------------------------------------------

 

Section 3.06

Litigation and Environmental Matters

75

Section 3.07

Compliance with Laws and Agreements; No Default

75

Section 3.08

Investment Company Status

75

Section 3.09

Taxes

75

Section 3.10

ERISA

75

Section 3.11

Disclosure

76

Section 3.12

Material Agreements

76

Section 3.13

Solvency

77

Section 3.14

Insurance

77

Section 3.15

Capitalization and Subsidiaries

77

Section 3.16

Security Interest in Collateral

78

Section 3.17

Employment Matters

78

Section 3.18

Federal Reserve Regulations

78

Section 3.19

Use of Proceeds

78

Section 3.20

No Burdensome Restrictions

78

Section 3.21

Anti-Corruption Laws and Sanctions

79

Section 3.22

Affiliate Transactions

79

Section 3.23

Common Enterprise

79

Section 3.24

Qualified ECP Guarantor

79

Section 3.25

EEA Financial Institutions

79

ARTICLE IV

Conditions

Section 4.01

Effective Date

79

Section 4.02

Each Credit Event

83

ARTICLE V

Affirmative Covenants

Section 5.01

Financial Statements; Borrowing Base and Other Information

84

Section 5.02

Notices of Material Events

88

Section 5.03

Existence; Conduct of Business

89

Section 5.04

Payment of Obligations

89

Section 5.05

Maintenance of Properties

90

Section 5.06

Books and Records; Inspection Rights; Field Examinations

90

Section 5.07

Compliance with Laws and Material Contractual Obligations

90

Section 5.08

Use of Proceeds

91

Section 5.09

Accuracy of Information

91

Section 5.10

Insurance

92

Section 5.11

Casualty and Condemnation

92

Section 5.12

Appraisals

92

Section 5.13

Depository Banks

92

Section 5.14

Additional Collateral; Further Assurances.

92

Section 5.15

Designation and Conversion of Restricted and Unrestricted Subsidiaries

94

Section 5.16

Post-Closing Obligations

95

Section 5.17

Designation of Additional Borrowers

96

 




ii

 

--------------------------------------------------------------------------------

 

ARTICLE VI

Negative Covenants

Section 6.01

Indebtedness

96

Section 6.02

Liens

99

Section 6.03

Fundamental Changes

101

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

101

Section 6.05

Asset Sales

103

Section 6.06

Sale and Leaseback Transactions

104

Section 6.07

Swap Agreements

104

Section 6.08

Restricted Payments; Certain Payments of Indebtedness

105

Section 6.09

Transactions with Affiliates

106

Section 6.10

Restrictive Agreements

106

Section 6.11

Amendment of Material Documents

107

Section 6.12

Fixed Charge Coverage Ratio

107

ARTICLE VII

Events of Default

Section 7.01

Events of Default.

107

ARTICLE VIII

The Administrative Agent

Section 8.01

Appointment

110

Section 8.02

Rights as a Lender

111

Section 8.03

Duties and Obligations

111

Section 8.04

Reliance

112

Section 8.05

Actions through Sub-Agents

112

Section 8.06

Resignation

112

Section 8.07

Non-Reliance

113

Section 8.08

Other Agency Titles

114

Section 8.09

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

115

Section 8.10

Flood Laws

115

ARTICLE IX

Miscellaneous

Section 9.01

Notices

115

Section 9.02

Waivers; Amendments

117

Section 9.03

Expenses; Indemnity; Damage Waiver

120

Section 9.04

Successors and Assigns

123

Section 9.05

Survival

126

Section 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

127

Section 9.07

Severability

127

Section 9.08

Right of Setoff

128

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process

128

Section 9.10

WAIVER OF JURY TRIAL

129

iii

 

--------------------------------------------------------------------------------

 

Section 9.11

Headings

129

Section 9.12

Confidentiality

129

Section 9.13

Several Obligations; Nonreliance; Violation of Law

130

Section 9.14

USA PATRIOT Act

130

Section 9.15

Disclosure

130

Section 9.16

Appointment for Perfection

131

Section 9.17

Interest Rate Limitation

131

Section 9.18

Marketing Consent

131

Section 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

131

Section 9.20

No Fiduciary Duty, etc

132

 

ARTICLE X

Loan Guaranty

Section 10.01

Guaranty

133

Section 10.02

Guaranty of Payment

133

Section 10.03

No Discharge or Diminishment of Loan Guaranty

133

Section 10.04

Defenses Waived

134

Section 10.05

Rights of Subrogation

134

Section 10.06

Reinstatement; Stay of Acceleration

135

Section 10.07

Information

135

Section 10.08

Termination

135

Section 10.09

Taxes

135

Section 10.10

Maximum Liability

135

Section 10.11

Contribution

136

Section 10.12

Liability Cumulative

136

Section 10.13

Keepwell

137

ARTICLE XI

The Borrower Representative

Section 11.01

Appointment; Nature of Relationship

137

Section 11.02

Powers

137

Section 11.03

Employment of Agents

137

Section 11.04

Notices

138

Section 11.05

Successor Borrower Representative

138

Section 11.06

Execution of Loan Documents; Borrowing Base Certificate

138

 

 




iv

 

--------------------------------------------------------------------------------

 

EXHIBITS:

Exhibit A  

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Base Certificate

Exhibit C

—

Form of Compliance Certificate

Exhibit D-1

—

Form of Joinder Agreement

Exhibit D-2

—

Form of Borrower Assumption Agreement

Exhibit E-1

—

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for

 

 

U.S. Federal Income Tax Purposes)

Exhibit E-2

—

U.S. Tax Certificate (For Non-U.S. Participants that are not

 

 

Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E-3

—

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships

 

 

for U.S. Federal Income Tax Purposes)

Exhibit E-4

—

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for

 

 

U.S. Federal Income Tax Purposes)

Exhibit F

—

Form of Commitment Increase Agreement

Exhibit G

—

Form of Additional Lender Agreement

SCHEDULES:

Commitment Schedule


Schedule 1.01

—

Existing Letters of Credit

Schedule 3.05

—

Properties

Schedule 3.06

—

Disclosed Matters

Schedule 3.09

—

Taxes

Schedule 3.12

—

Material Contracts

Schedule 3.14

—

Insurance

Schedule 3.15

—

Capitalization and Subsidiaries

Schedule 3.22

—

Affiliate Transactions

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Investments

Schedule 6.09

—

Existing Transactions

Schedule 6.10

—

Existing Restrictions

 

v

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of September 10, 2018 (as it may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
TETRA TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and certain of
its Subsidiaries party hereto, collectively, as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Borrower or any
Restricted Subsidiary (a) acquires any going business or all or substantially
all of the assets of any Person, whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar governing body of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.

“Acquisition Payment Conditions” means, with respect to any Permitted
Acquisition to be made pursuant to Section 6.04(m), (a) no Default or Event of
Default shall have occurred and be continuing on the date of such Permitted
Acquisition, or would result after giving effect to such Permitted Acquisition,
(b) immediately after giving effect to and at all times during the thirty (30)
consecutive day period immediately prior to such Permitted Acquisition, the
Borrowers shall have (1) (x) Availability calculated on a pro forma basis after
giving effect to such Permitted Acquisition of not less than the greater of (A)
17.5% of the greater of the Borrowing Base and the Commitments or (B)
$15,000,000, and (y) a Fixed Charge Coverage Ratio calculated on a pro forma
basis after giving effect to such Permitted Acquisition of not less than 1.00 to
1.00 or (2) Availability calculated on a pro forma basis after giving effect to
such Permitted Acquisition of not less than the greater of (A) 22.5% of the
greater of the Borrowing Base and the Commitments or (B) $17,500,000 and (c) the
Borrower Representative shall have delivered to the Administrative Agent a
certificate in form and substance reasonably satisfactory to the Administrative
Agent certifying as to the items described in (a) and (b) above and attaching
calculations for item (b).

1

 

--------------------------------------------------------------------------------

 

“Additional Lender Agreement” has the meaning assigned to such term in
Section 2.09(f).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d)(ii).

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.

“Agreement” has the meaning assigned to such term in the preamble.

“Allocable Amount” has the meaning assigned to such term in Section 10.11(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Restricted Subsidiaries
from time to time concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Exposure or Overadvance Exposure, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is

2

 

--------------------------------------------------------------------------------

 

the aggregate Commitments of all Lenders (provided that, if the Commitments have
terminated or  expired, the Applicable Percentages shall be determined based
upon such Lender’s share of the Aggregate Revolving Exposure at that time), and
(b) with respect to Protective Advance Exposure, a percentage based upon its
share of the Aggregate Revolving Exposure and the unused Commitments; provided
that, in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Defaulting Lender’s Commitment shall be disregarded in
the calculations under clauses (a) and (b) above.

“Applicable Period” has the meaning assigned to such term in the definition of
“Applicable Rate”.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “Revolver ABR Spread” or “Revolver Eurodollar Spread”, as the case
may be, based upon the Borrowers’ Fixed Charge Coverage Ratio as of the most
recent determination date; provided that until the delivery to the
Administrative Agent, pursuant to Section 5.01, of the Company’s consolidated
financial information and compliance certificate for the Company’s fiscal
quarter ending September 30, 2018, the “Applicable Rate” shall be the applicable
rates per annum set forth below in Category 2:

Fixed Charge Coverage Ratio

Revolver
ABR Spread

Revolver Eurodollar Spread

Category 1
> 2.00 to 1.00

0.75%

1.75%

Category 2
≤ 2.00 to 1.00 but > 1.50 to 1.00

1.00%

2.00%

Category 3
≤ 1.50 to 1.00

1.25%

2.25%

For purposes of the foregoing, (a) the Applicable Rate shall be determined on a
quarterly basis and based upon the Company’s most recent quarterly consolidated
financial statements delivered from time to time pursuant to Section 5.01 and
(b) each change in the Applicable Rate resulting from a change in the Fixed
Charge Coverage Ratio shall be effective during the period commencing on and
including the first Business Day of the fiscal quarter in which such
consolidated financial statements were delivered indicating such change and
ending on the date immediately preceding the effective date of the next such
change, provided that the Fixed Charge Coverage Ratio shall be deemed to be in
Category 3 (i) at any time that an Event of Default has occurred and is
continuing or (ii) at the option of the Administrative Agent or the direction of
the Required Lenders, if the Borrowers fail to deliver the consolidated
financial statements for any fiscal quarter required to be delivered by it
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

3

 

--------------------------------------------------------------------------------

 

In the event that any consolidated financial statements or compliance
certificate required to be delivered pursuant to Section 5.01 is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Rate for any period (an “Applicable Period”) than the
Applicable Rate applied for such Applicable Period, and only in such case, then
the Borrowers shall promptly (and in any event within two (2) Business Days)
(A) deliver to the Administrative Agent a corrected compliance certificate for
such Applicable Period, (B) determine the Applicable Rate for such Applicable
Period based upon the corrected compliance certificate, and (C) pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.18.
The preceding sentence is in addition to the rights of the Administrative Agent
and the Lenders with respect to Section 2.13 and Article VII and other of their
respective rights under this Agreement.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form reasonably acceptable to the Administrative
Agent.

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
aggregate Commitments of all of the Lenders and (ii) the Borrowing Base, minus
(b) the Aggregate Revolving Exposure (calculated, with respect to any Defaulting
Lender, as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Available Commitment” means, at any time, the aggregate Commitments of the
Lenders then in effect minus the Aggregate Revolving Exposure (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
entire Commitment) at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries (other than Compressco) by any Lender or any
of its Affiliates:  (a) credit cards for commercial customers (including,
without limitation, “commercial credit cards” and purchasing cards), (b) stored
value cards, (c) merchant processing services, and (d) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts, cash pooling services and interstate depository network
services).

4

 

--------------------------------------------------------------------------------

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries (other than Compressco), whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor)
in connection with Banking Services.

“Banking Services Reserves” means all reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” or “Borrowers” means, individually or collectively, the Company and
any Domestic Subsidiary that on the date hereof is, or hereafter becomes, a
party to this Agreement as a Borrower and their successors and permitted
assigns.

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

“Borrowing Base” means, at any time, the sum of:

(a)85% of the Borrowers’ Eligible Accounts at such time; plus

(b)85% of the net orderly liquidation value percentage identified in the most
recent inventory appraisal ordered by the Administrative Agent of the Borrowers’
Eligible Inventory at such time, valued at the lower of cost or market value,
determined on a first-in-first-out basis; minus

5

 

--------------------------------------------------------------------------------

 

(c)Reserves, if any.

The Administrative Agent may, in its Permitted Discretion, (i) reduce the
advance rates set forth above, (ii) reduce one or more of the sublimits used in
computing the Borrowing Base, (iii) establish additional standards of
eligibility or (iv) establish or adjust Reserves.  The Borrowing Base at any
time shall be determined by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(f) of
this Agreement.  No Borrowing Base calculation shall include the Accounts or
Inventory of a Person who becomes a Borrower after the Effective Date until
completion of applicable field examinations and appraisals with respect to such
Person and its Accounts and Inventory satisfactory to the Administrative Agent
(which field examinations and appraisals shall not be included in the limits
provided in Section 5.06(b)).  

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B or another form which is acceptable to the
Administrative Agent in its sole discretion.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.

“Burdensome Restriction” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London.

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Restricted Subsidiaries prepared in accordance with GAAP, but excluding, without
duplication, (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) such amounts to the extent financed with insurance or
condemnation proceeds received with respect to loss of, damage to or taking of
property of any Loan Party and (c) expenditures made with proceeds of any
issuance of Equity Interests (other than Disqualified Stock).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be capitalized in accordance with GAAP.

“Cash Dominion Trigger Period” means (a) a period commencing on any date on
which Availability shall have been less than the greater of (i) $10,000,000 and
(ii) 12.5% of the lesser of the Borrowing Base and the Commitments and
continuing until Availability shall have been in excess of the greater of (i)
$10,000,000 and (ii) 12.5% of the lesser of the Borrowing Base and the

6

 

--------------------------------------------------------------------------------

 

Commitments for thirty (30) consecutive days or (b) a period commencing on any
date on which a Specified Default shall have occurred and continuing until no
such Specified Default shall have existed during the preceding thirty (30)
consecutive days.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company or (b) except as the result of a
transaction expressly permitted under this Agreement, the Company shall cease to
own, free and clear of all Liens or other encumbrances (other than Liens
permitted under Section 6.02(h)), at least 100% of the outstanding direct or
indirect Equity Interests of the other Borrowers on a fully diluted basis.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following:  (a) the adoption of or taking effect
of any law, rule, regulation or treaty; (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (c) compliance by any Lender or any
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or such Issuing Bank’s holding company, if any) with
any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that at any time becomes or is
intended to become, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations.  For the avoidance of doubt,
“Collateral” shall not include any owned or leased real property of any Loan
Party and all Excluded Assets.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

7

 

--------------------------------------------------------------------------------

 

“Collateral Documents” means, collectively, the Security Agreement, the Deposit
Account Control Agreements, the Commodity Account Control Agreements, the
Securities Account Control Agreements and any other agreements, instruments and
documents executed in connection with this Agreement that are intended to
create, perfect or evidence Liens to secure the Secured Obligations, including,
without limitation, all other security agreements, deposit account control
agreements, pledge agreements, guarantees, subordination agreements, pledges and
collateral assignments executed on the Effective Date or thereafter by any Loan
Party and delivered to the Administrative Agent, in each case as may be amended,
restated, supplemented or otherwise modified from time to time.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit at such time;
plus (b) the aggregate amount of all LC Disbursements relating to commercial
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers at such time.  The Commercial LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate Commercial LC Exposure at
such time.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans, together with the commitment of such Lender to
acquire participations in Letters of Credit, Swingline Loans, Overadvances and
Protective Advances hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to (a)
Section 2.09 and (b) assignments by or to such Lender in accordance with
Section 9.04.  The initial amount of each Lender’s Commitment is set forth on
the Commitment Schedule, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable as such amounts may
be reduced or increased from time to time pursuant to assignments made in
accordance with Section 9.04.  The initial aggregate amount of the Lenders’
Commitments as of the Effective Date is $100,000,000.

“Commitment Fee Rate” means, with respect to the commitment fees payable
hereunder, the applicable rate per annum set forth below under the caption
“Commitment Fee Rate” as determined based on the average utilization of the
Commitments during the immediately preceding calendar month:

Average Utilization

Commitment Fee Rate

Category 1
> 50.0%

0.375%

Category 2
≤ 50.0%

0.500%

“Commitment Increase Agreement” has the meaning assigned to such term in
Section 2.09(f).

8

 

--------------------------------------------------------------------------------

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d)(ii).

“Company” has the meaning assigned to such term in the preamble.

“Competitor” means any Person that is a bona fide competitor of the Loan Parties
in the same industry or line of business or a substantially similar industry or
line of business.

“Compressco” means, collectively, CSI Compressco LP and its subsidiaries.

“CSI Compressco LP” means CSI Compressco LP, a Delaware limited partnership.

“Compressco Units” means any general or limited partnership interests in, or any
incentive distribution rights or other Equity Interest in, CSI Compressco LP.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“CSI Compressco GP” means CSI Compressco GP Inc., a Delaware corporation

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, (b) has notified any Borrower, the
Administrative Agent or any other Credit Party in writing, or has made a public
statement, to the effect that it does not intend or expect to comply with any of
its funding obligations under this Agreement  or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
(3) Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and

9

 

--------------------------------------------------------------------------------

 

participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
Security Agreement.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Disqualified Stock” means mean, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests that is not Disqualified Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than pursuant to customary provisions relating to
redemptions upon a change of control or asset sale to the extent the terms of
such Equity Interests provide that such Equity Interests shall not be required
to be repurchased or redeemed until the Maturity Date has occurred), in whole or
in part, in each case prior to the date that is 180 days after the Maturity Date
hereunder; provided that, if such Equity Interests are issued under any plan for
the benefit of employees of the Company or another Loan Party, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Borrower or any other Loan Party in order to
satisfy applicable statutory or regulatory obligations.

“Document” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S. other than (i) a Subsidiary with no material
assets other than Equity interests in one or more Foreign Subsidiaries and (ii)
a Subsidiary of a Foreign Subsidiary.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds received during such period, (iii) all
amounts attributable to depreciation and amortization expense for such period,
(iv) any extraordinary non-cash charges and any extraordinary non-cash losses
for such period and (v) any other non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory), minus (b) without duplication and to the extent
included in Net Income for such period, (i) any cash payments made during such
period in respect of non-cash charges described in clause (a)(v) taken in a
prior period and (ii) any extraordinary gains and any non-cash items of income
for such period, all calculated for the Company and its Restricted Subsidiaries
on a consolidated basis in accordance with GAAP.

10

 

--------------------------------------------------------------------------------

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrowers, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any Issuing Bank or any
of their respective Related Parties or any other Person, providing for access to
data (or transmission of data, in the case of e-mail and e-fax) protected by
passcodes or other security system.

“Eligible Accounts” means, at any time, the Accounts of the Borrowers which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Loans and the issuance of Letters of Credit.  Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account of a Borrower:

(a)which is not subject to a first priority perfected security interest in favor
of the Administrative Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent or (ii) a Permitted Encumbrance or a Lien permitted
pursuant to Section 6.02(h) which, in each case, does not have priority over the
Lien in favor of the Administrative Agent;

(c)(i) which is unpaid more than ninety (90) days after the date of the original
invoice therefor or more than sixty (60) days after the original due date
therefor (“Overage”)

11

 

--------------------------------------------------------------------------------

 

(when calculating the amount under this clause (i), for the same Account Debtor,
the Administrative Agent shall include the net amount of such Overage and add
back any credits, but only to the extent that such credits do not exceed the
total gross receivables from such Account Debtor), or (ii) which has been
written off the books of such Borrower or otherwise designated as uncollectible;

(d)which is owing by an Account Debtor for which more than fifty percent (50%)
of the Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;

(e)which is owing by an Account Debtor (or whose parent is rated) Baa3 or higher
from Moody's or BBB- or higher from S&P to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Borrowers
exceeds thirty-five percent (35%) of the aggregate amount of Eligible Accounts,
or Accounts with respect to an Account Debtor other than one previously
described by this clause (e) whose Accounts owing to Borrowers exceed
twenty-five percent (25%), but in each case only to the extent of such excess;

(f)with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(g)which (i) does not arise from the sale of goods or performance of services in
the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Administrative Agent which has been sent to
the Account Debtor, (iii) represents a progress billing, (iv) is contingent upon
any Borrower’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;

(h)for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Borrower or if such Account was invoiced more than once
(but only with respect to the Account or portion of the Account that is
duplicative);

(i)with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j)which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws (other
than post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent (as defined by
the Bankruptcy Code), or (vi) ceased operation of its business;

(k)which is owed by any Account Debtor which has sold all or substantially all
of its assets;

12

 

--------------------------------------------------------------------------------

 

(l)which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada (other than an Account Debtor acceptable
to the Administrative Agent in its Permitted Discretion) or (ii) is not
organized under applicable law of the U.S., any state of the U.S., or the
District of Columbia, Canada, or any province of Canada unless, in any such
case, such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;

(m)which is owed in any currency other than U.S. dollars;

(n)which is owed by (i) any Governmental Authority of any country other than the
U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(o)which is owed by any Affiliate of any Loan Party (including Compressco) or
any employee, officer, director, agent or equity holder of any Loan Party or any
of its Affiliates;

(p)which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(q)which is subject to any counterclaim, deduction, defense, setoff or dispute,
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r)which is evidenced by any promissory note, chattel paper or negotiable
instrument;

(s)which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit any applicable Borrower to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Borrower has filed
such report or is qualified to do business in such jurisdiction or (ii) which is
a Sanctioned Person;

(t)with respect to which any applicable Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, but only to the extent of any such
reduction, or any Account which was partially paid and any applicable Borrower
created a new receivable for the unpaid portion of such Account;

(u)which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the

13

 

--------------------------------------------------------------------------------

 

Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;

(v)which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than a Borrower has or has had
an ownership interest in such goods, or which indicates any party other than a
Borrower as payee or remittance party;

(w)which was created on cash on delivery terms; or

(x)which the Administrative Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Administrative Agent otherwise
determines is unacceptable in its Permitted Discretion.

In the event that an Account of a Borrower which was previously an Eligible
Account ceases to be an Eligible Account hereunder, the applicable Borrower or
the Borrower Representative shall notify the Administrative Agent thereof on and
at the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Account, the face amount
of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that any Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable
Borrower to reduce the amount of such Account.  

“Eligible Inventory” means, at any time, the Inventory of the Borrowers which
the Administrative Agent determines in its Permitted Discretion is eligible as
the basis for the extension of Loans and the issuance of Letters of
Credit.  Without limiting the Administrative Agent’s discretion provided herein,
Eligible Inventory of a Borrower shall not include any Inventory:

(a)which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b)which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent or (ii) a Permitted Encumbrance or a Lien permitted
pursuant to Section 6.02(h) which, in each case, does not have priority over the
Lien in favor of the Administrative Agent;

(c)which is, in the Administrative Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

14

 

--------------------------------------------------------------------------------

 

(d)with respect to which any covenant, representation or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true and
which does not conform to all standards imposed by any Governmental Authority;

(e)in which any Person other than the applicable Borrower shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;

(f)which (i) is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts or subassemblies, or (ii) constitutes
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, bill-and-hold or ship-in-place goods, goods that are
returned or marked for return, repossessed goods, defective or damaged goods,
goods held on consignment, or goods which are not of a type (x) held for sale in
the ordinary course of business or (y) to be used to provide fluid management,
frac flowback, production well testing, offshore rig cooling and compression
services or other ancillary services which the Borrowers are permitted to
provide pursuant to Section 5.03;

(g)which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;

(h)which is located in any location leased by a Borrower unless (i) the lessor
has delivered to the Administrative Agent a Collateral Access Agreement or
(ii) a Rent Reserve for rent, charges and other amounts due or to become due
with respect to such facility has been established by the Administrative Agent
in its Permitted Discretion; provided, that no Collateral Access Agreement shall
be required or Rent Reserve shall be implemented until the sixtieth (60th) day
after the Effective Date;

(i)which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman, bailee or other third party has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Rent Reserve has
been established by the Administrative Agent in its Permitted Discretion;
provided, that no Collateral Access Agreement shall be required or Rent Reserve
shall be implemented until the sixtieth (60th) day after the Effective Date;

(j)which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor, unless (i) such processor or other third party has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) a Rent Reserve has been
established by the Administrative Agent in its Permitted Discretion; provided,
that no Collateral Access Agreement shall be required or Rent Reserve shall be
implemented until the sixtieth (60th) day after the Effective Date;

(k)which is a discontinued product or component thereof;

(l)which is the subject of a consignment by any Loan Party as consignor;

(m)which is perishable;

15

 

--------------------------------------------------------------------------------

 

(n)which contains or bears any intellectual property rights licensed to any Loan
Party unless the Administrative Agent is satisfied that it may sell or otherwise
dispose of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

(o)which is not reflected in a current perpetual inventory report of the
Borrowers (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);

(p)for which reclamation rights have been asserted by the seller;

(q)which has been acquired from a Sanctioned Person; or

(r)which the Administrative Agent otherwise determines is unacceptable in its
Permitted Discretion.

In the event that Inventory of a Borrower which was previously Eligible
Inventory ceases to be Eligible Inventory hereunder, the applicable Borrower or
the Borrower Representative shall notify the Administrative Agent thereof on and
at the time of submission to the Administrative Agent of the next Borrowing Base
Certificate.  

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, binding notices or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material, or to
health and safety matters related to exposure to Hazardous Materials in the
environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or,

16

 

--------------------------------------------------------------------------------

 

solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, with respect to a Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of any Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice concerning the imposition upon any Borrower or any ERISA Affiliate of
Withdrawal Liability or a determination that a Multiemployer Plan is insolvent
or in endangered, critical or critical and declining status, within the meaning
of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” has the meaning assigned to such term in the Security
Agreement.

“Excluded Swap Obligation” means, with respect to any Loan Party individually
determined on a Loan Party by Loan Party basis, any Swap Obligation if, and
solely to the extent that, all or a portion of the Guarantee of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an ECP at the
time the Guarantee of such Loan Party or the grant of such security interest
becomes or would become effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the

17

 

--------------------------------------------------------------------------------

 

jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrowers under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of June
27, 2006, by and among the Company, the other borrowers party thereto, the
lenders from time to time party thereto and JPMCB, as administrative agent, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof.

“Existing Letters of Credit” means the letters of credit originally issued under
the terms of the Existing Credit Agreement, which are outstanding on the
Effective Date and are listed on Schedule 1.01.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Fee Letter” means, collectively, (a) that certain fee letter dated June 27,
2018, between the Company and JPMCB and (b) any other agreement now or at any
time hereafter entered into between the Borrowers, the Administrative Agent, any
Lead Arranger and/or any of their Affiliates in connection with this Agreement
or any transactions contemplated hereby or related thereto, as such letter
agreement and such other agreements may from time to time be amended, restated,
supplemented or modified.

“Financial Covenant Testing Period” means (a) any period commencing on the first
date on which Availability is less than the greater of (a) $10,000,000 and (b)
12.5% of the lesser of (i) the Borrowing Base then in effect and (ii) the
Commitments, and continuing until the date upon which both (x) Availability has
been equal to or greater than the greater of (a) $10,000,000 and (b)

18

 

--------------------------------------------------------------------------------

 

12.5% of the lesser of (i) the Borrowing Base then in effect and (ii) the
Commitments at all times during the preceding thirty (30) consecutive day
period, and (y) no Event of Default has occurred and is continuing during such
thirty (30) consecutive day period and (b) a period commencing on any date on
which a Specified Default shall have occurred and continuing until no Specified
Default shall have existed during the preceding thirty (30) consecutive days.

“Financial Officer” means the chief financial officer, principal accounting
officer, chief accounting officer, treasurer, controller or vice president of
finance of a Borrower.

“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) EBITDA for
the applicable measurement period, minus Unfinanced Capital Expenditures made
during such period to (b) Fixed Charges, all calculated for the period of four
consecutive fiscal quarters ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date).

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made or
required to be made, plus any excess cash flow mandatory prepayment pursuant to
Section 2.04(b)(i) of the Term Loan Agreement, but for the avoidance of doubt
excluding any mandatory prepayment from asset sales and casualty events pursuant
to Sections 2.04(b)(ii) and 2.04(b)(iii) of the Term Loan Agreement), plus
Capital Lease Obligation payments, plus expenses for Taxes paid in cash, plus
Restricted Payments paid in cash, plus cash contributions to any Plan, all
calculated for the Company and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP, plus payments made in respect of the Swiftwater
Earnout.

“Flood Laws” has the meaning assigned to such term in Section 8.10.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, defined benefit pension scheme, occupational pension scheme, retirement
savings or other retirement income plan, obligation or arrangement of any kind
that is not subject to U.S. law and that is established, maintained or
contributed to by any Loan Party or in respect of which any Loan Party has any
liability, obligation or contingent liability.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

19

 

--------------------------------------------------------------------------------

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantor Payments” has the meaning assigned to such term in Section 10.11(a).

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any law or regulation related to
protection of the environment; (b) those substances listed as hazardous
substances by the United States Department of Transportation (or any successor
agency) (49 C.F.R. 172.101 and amendments thereto) or by the Environmental
Protection Agency (or any successor agency) (40 C.F.R. Part 302 and amendments
thereto); and (c) any substance, material, or waste that is petroleum,
petroleum-related, or a petroleum by-product, asbestos or asbestos-containing
material, polychlorinated biphenyls, explosive, radioactive, freon gas or radon.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding (i) accounts payable
incurred in the ordinary course of business not past due for more than 60 days
after the due date therefor or outstanding for more than 90 days after the date
such invoice was created, unless such account is being contested in good faith
and appropriate reserves made, (ii) customary purchase price holdbacks in
respect of portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the respective seller and (iii) deferred
compensation accrued in the ordinary course of business), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (it being understood that if such Person has not
assumed or otherwise become personally liable for any such Indebtedness, the
amount of

20

 

--------------------------------------------------------------------------------

 

the Indebtedness of such Person in connection therewith shall be limited to the
lesser of the face amount of such Indebtedness or the fair market value of all
property of such Person securing such Indebtedness), (g) all Guarantees by such
Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) obligations under any earn-out (which for all purposes of this
Agreement, shall be valued at the maximum potential amount payable with respect
to each such earn-out), (l) any other Off-Balance Sheet Liability and
(m) obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.  The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except (i) to the extent the terms of such
Indebtedness provide that such Person is not liable therefor and (ii) that no
Loan Party or Restricted Subsidiary shall be deemed liable for any Indebtedness
of Compressco solely arising from the ownership of CSI Compressco LP by CSI
Compressco GP. Notwithstanding anything to the contrary contained herein,
Indebtedness shall not include (i) any amounts relating to preferred equity
(other than Disqualified Stock) or (ii) any obligation that is repayable solely
by the delivery of Equity Interests (other than the Disqualified Stock), or in
exchange for Equity Interests (other than Disqualified Stock).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date, among the Borrower, each other Loan Party from time to time
party thereto, the Administrative Agent, as the ABL Agent, and the Term Loan
Agent, as the Term Loan Representative, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Company and its Restricted
Subsidiaries for such period with respect to all outstanding Indebtedness and
capitalized interest of the Company and its Restricted Subsidiaries (including
all commissions, discounts and other fees and charges owed

21

 

--------------------------------------------------------------------------------

 

with respect to letters of credit and bankers’ acceptances and net costs under
Swap Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), calculated on a consolidated
basis for the Company and its Restricted Subsidiaries for such period in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first calendar day of each calendar month, upon any
prepayment and the Maturity Date, and (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part (and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period), upon any prepayment and the Maturity
Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Borrowing that is continued or converted, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively, each of JPMCB, in its
capacity as the issuer of Letters of Credit hereunder, and any other Lender from
time to time designated by the Borrower Representative as an Issuing Bank, with
the consent of such Lender and the Administrative Agent, and their respective
successors in such capacity as provided in Section 2.06(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate

22

 

--------------------------------------------------------------------------------

 

with respect to Letters of Credit issued by such Affiliate (it being agreed that
such Issuing Bank shall, or shall cause such Affiliate to, comply with the
requirements of Section 2.06 with respect to such Letters of Credit).  At any
time there is more than one Issuing Bank, all singular references to the Issuing
Bank shall mean any Issuing Bank, either Issuing Bank, each Issuing Bank, the
Issuing Bank that has issued the applicable Letter of Credit, or both (or all)
Issuing Banks, as the context may require.

“Issuing Bank Sublimit” means, as of the Effective Date, (i) $20,000,000 in the
case of JPMCB, and (ii) such amount as shall be designated to the Administrative
Agent and the Borrower Representative in writing by any other Issuing Bank;
provided that any Issuing Bank shall be permitted at any time to increase or
reduce its Issuing Bank Sublimit, upon providing five (5) days’ prior written
notice thereof to the Administrative Agent and solely with respect to any
increase, written consent of the Borrower Representative; provided that, in no
event shall the aggregate amount of any and/or all Issuing Bank Sublimits exceed
$20,000,000 at any time.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D-1.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the aggregate LC Exposure at such time.

“Lead Arrangers” means JPMCB and Bank of America, N.A., in their capacities as
joint lead arrangers.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in

23

 

--------------------------------------------------------------------------------

 

the event that the Administrative Agent shall conclude that it shall not be
possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error).  Notwithstanding the above, to
the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with
an ABR Borrowing, such rate shall be determined as modified by the definition of
Alternate Base Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable Interest Period or for any ABR Borrowing, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for
dollars) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, the Intercreditor Agreement, any Fee
Letter, the Perfection Certificate and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lender and including all other
pledges, powers of attorney, consents, assignments, fee letters, contracts,
notices, letter of credit agreements, letter of credit applications and any
agreements between the Borrower Representative and the applicable Issuing Bank
regarding such Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between the Borrower Representative and such Issuing Bank in
connection with the issuance of Letters of Credit, whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, and delivered to any
Issuing Bank, the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, (a) the Borrowers, (b) the Borrowers’
Material Domestic Subsidiaries (other than Unrestricted Subsidiaries and
Compressco), (c) any Restricted Subsidiary party to this Agreement on the
Effective Date and (d) any other Restricted Subsidiary

24

 

--------------------------------------------------------------------------------

 

who becomes a party to this Agreement pursuant to a Joinder Agreement, including
pursuant to Section 5.14, and their respective successors and assigns, and the
term “Loan Party” shall mean any one of them or all of them individually, as the
context may require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and its
Restricted Subsidiaries taken as a whole, (b) the ability of the Loan Parties
taken as a whole to perform their material obligations under the Loan Documents,
(c) any material portion of the Collateral or the Administrative Agent’s Liens
(on behalf of itself and the other Secured Parties) on any material portion of
the Collateral or the priority of such Liens (other than solely as the result of
any action or failure to act on the part of the Administrative Agent), or
(d) the material rights of or benefits available to the Administrative Agent,
the Issuing Banks or the Lenders under any of the Loan Documents.

“Material Contract” means (a) any contract or other arrangement, whether written
or oral, to which the Company or any other Loan Party is a party as to which
(individually or together with all substantially related contracts), in each
case, involves aggregate revenues or expenditures in excess of $25,000,000 in
any fiscal year and (b) any agreement or instrument evidencing or governing
Material Indebtedness.

 

“Material Domestic Subsidiary” means any Restricted Subsidiary that (a) is a
Domestic Subsidiary and, together with its own consolidated Restricted
Subsidiaries, either (i) owns or holds assets with an aggregate value greater
than two and one-half percent (2.5%) of the aggregate value of all the assets of
the Company and its Restricted Subsidiaries on a consolidated basis, or (ii) has
gross revenues in excess of two and one-half percent (2.5%) of the gross
revenues of the Company and its Restricted Subsidiaries on a consolidated basis,
in each case based on the most recent consolidated financial statements of the
Company; provided that if (x) the aggregate value of all the assets of all
Restricted Subsidiaries that would not constitute Material Domestic Subsidiaries
exceeds five percent (5%) of the aggregate value of all of the assets of the
Company and its Restricted Subsidiaries, on a consolidated basis, or (y) the
gross revenues of all Restricted Subsidiaries that would not constitute Material
Domestic Subsidiaries exceeds five percent (5%) of the gross revenues of the
Company and its Restricted Subsidiaries, on a consolidated basis, then in each
case one or more of such excluded Restricted Subsidiaries shall for all purposes
of this Agreement be deemed to be Material Domestic Subsidiaries in descending
order based on the aggregate value of their assets or their gross revenues until
such excess has been eliminated, or (b) is a “restricted subsidiary” or
guarantor with respect to the Specified Term Indebtedness. For the avoidance of
doubt, in no event shall CSI Compressco GP or any of the entities comprising
Compressco constitute a Material Domestic Subsidiary.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Company and its Restricted Subsidiaries in an
aggregate outstanding principal amount exceeding $20,000,000.  For purposes of
determining Material Indebtedness, the obligations of the Loan Parties or any of
their Restricted Subsidiaries in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting

25

 

--------------------------------------------------------------------------------

 

agreements) that such Borrower or such Restricted Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means September 10, 2023 or any earlier date on which the
Commitments are terminated pursuant to the terms hereof.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Borrower or any ERISA Affiliate contributes to, or within
the past five years, has contributed to or has any liability.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Company and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Company or any of its
Restricted Subsidiaries, (b) the income (or deficit) of any Person (other than a
Restricted Subsidiary) in which the Company or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by a Loan Party in the form of dividends or similar
distributions and (c) the undistributed earnings of any Restricted Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Restricted Subsidiary is not at the time permitted by the terms of any
contractual obligation (other than under any Loan Document) or Requirement of
Law applicable to such Restricted Subsidiary.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all fees and out-of-pocket
expenses paid to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event, (iii) any reserve for adjustments in respect of the sale price of such
asset or assets established in accordance with GAAP and (iv) the amount of all
taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer of the Borrower
Representative).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Recourse Pledgor” means each of CSI Compressco GP and CSI Compressco
Investment LLC, a Delaware limited liability company.

26

 

--------------------------------------------------------------------------------

 

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (1) the Federal Funds Effective
Rate in effect on such day and (2) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, any Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred in
connection therewith or any of the Letters of Credit or other instruments at any
time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

“Organizational Documents” means, with respect to any Person, the charter,
articles or certificate of formation, organization or incorporation and bylaws,
limited liability company agreement, partnership agreement or other equivalent
organizational or governing documents of such Person.

“Original Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security

27

 

--------------------------------------------------------------------------------

 

interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overadvance Exposure” means, as to any Lender at any time, an amount equal to
its Applicable Percentage, if any, of the aggregate principal amount of
Overadvances outstanding at such time.

“Overage” has the meaning assigned to such term in the definition of “Eligible
Accounts”.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Paid in Full” or “Payment in Full” means, (a) the indefeasible payment in full
in cash of all outstanding Loans and LC Disbursements, together with accrued and
unpaid interest thereon, (b) the termination, expiration, or cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the applicable
Issuing Bank, in an amount equal to 103% of the LC Exposure as of the date of
such payment), (c) the indefeasible payment in full in cash of the accrued and
unpaid fees, (d) the payment in full in cash of all reimbursable expenses and
other Secured Obligations (other than Unliquidated Obligations for which no
claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid
interest thereon, (e) the termination of all Commitments, and (f) the
termination of the Swap Obligations and, if requested by the Administrative
Agent or the applicable Secured Party, the termination of such Banking Services
under clause (a) or (b) of the definition thereof constituting Banking Services
Obligations or entering into other arrangements satisfactory to the Secured
Parties counterparties thereto.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

28

 

--------------------------------------------------------------------------------

 

“Payment Conditions” means, with respect to any Restricted Payment made pursuant
to Section 6.08(a)(iv), any investment made pursuant to Section 6.04(o), or
payment of Indebtedness pursuant to Section 6.08(b)(ii)(B), (a) no Default or
Event of Default shall have occurred and be continuing on the date of such
Restricted Payment, investment or payment of Indebtedness, or would result after
giving effect to such Restricted Payment, investment or payment of Indebtedness,
(b) immediately after giving effect to and at all times during the thirty (30)
consecutive day period immediately prior to such Restricted Payment, investment
or payment of Indebtedness, the Borrowers shall have (1) (x) Availability,
calculated on a pro forma basis after giving effect thereto, of not less than
the greater of (A) 17.5% of the greater of the Borrowing Base and the
Commitments or (B) $15,000,000, and (y) a Fixed Charge Coverage Ratio,
calculated on a pro forma basis after giving effect thereto, of not less than
1.00 to 1.00 or (2) Availability, calculated on a pro forma basis after giving
effect thereto, of not less than the greater of (A) 25% of the greater of the
Borrowing Base and the Commitments or (B) $20,000,000 and (c) the Borrower
Representative shall have delivered to the Administrative Agent a certificate in
form and substance reasonably satisfactory to the Administrative Agent
certifying as to the items described in (a) and (b) above and attaching
calculations for item (b).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the date hereof, executed by the Loan Parties and addressed to the
Administrative Agent.

“Permitted Acquisition” means any Acquisition by any Loan Party in a transaction
that satisfies each of the following requirements:

(a)such Acquisition is not a hostile or contested acquisition;

(b)the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Borrowers and their Restricted Subsidiaries are engaged on the
Effective Date and any business activities that are substantially similar,
related, or incidental thereto;

(c)both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except (i) any such
representation or warranty which relates to a specified prior date and (ii) to
the extent the Lenders have been notified in writing by the Borrower
Representative that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default or Event of Default exists, will
exist, or would result therefrom;

(d)with respect to any Permitted Acquisition (or series of related Permitted
Acquisitions) for which the purchase consideration payable (including deferred
payment obligations) in connection therewith exceeds $25,000,000 in the
aggregate, not less than ten (10) days prior to the anticipated closing date of
the proposed Acquisition (or such shorter period prior to such Acquisition as
the Administrative Agent may permit in its sole discretion), the Borrower
Representative has provided the Administrative Agent (i) notice of such
Acquisition, (ii) a copy

29

 

--------------------------------------------------------------------------------

 

of all business and financial information reasonably requested by the
Administrative Agent including pro forma financial statements, statements of
cash flow, and Availability projections and (iii) copies of the acquisition
agreement and other material documents relative to the proposed Acquisition;

(e)if the Accounts and Inventory acquired in connection with such Acquisition
are proposed to be included in the determination of the Borrowing Base, the
Administrative Agent shall have conducted an appraisal, audit or field
examination, as applicable, of such Accounts and Inventory, the results of which
shall be satisfactory to the Administrative Agent; provided that such
appraisals, audits or field examinations shall not be a condition to
consummating a Permitted Acquisition if such Accounts and Inventory are not to
be included in the determination of the Borrowing Base at the consummation of
the Permitted Acquisition;

(f)if such Acquisition is an acquisition of assets located in the U.S., then
such Acquisition is structured so that a Loan Party shall acquire such assets;

(g)if such Acquisition involves a merger or a consolidation involving a Borrower
or any other Loan Party, a Borrower or a Loan Party, as applicable, shall be the
surviving entity;

(h)no Loan Party nor any Restricted Subsidiary shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
liabilities (whether relating to environmental, tax, litigation, or other
matters) that would reasonably be expected to have a Material Adverse Effect;

(i)in connection with an Acquisition of the Equity Interests of any Person, all
Liens on property of such Person shall be terminated unless the Administrative
Agent and the Lenders in their sole discretion consent otherwise, and in
connection with an Acquisition of the assets of any Person, all Liens on such
assets shall be terminated;

(j)the Borrower Representative shall certify to the Administrative Agent and the
Lenders (and provide the Administrative Agent and the Lenders with a pro forma
calculation in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders) that, after giving effect to the completion of such
Acquisition, the Acquisition Payment Conditions are satisfied;

(k)all actions required to be taken with respect to any newly acquired or formed
wholly-owned Subsidiary of any Loan Party or any Restricted Subsidiary, as
applicable, including receipt of all documentation and other information
required by bank regulatory authorities under applicable “Know Your Customer”
and anti-money laundering rules and regulations, shall have been taken, in each
case, unless such newly acquired or formed wholly-owned Subsidiary is designated
as an Unrestricted Subsidiary in accordance with Section 5.15(b) immediately
upon the consummation of such Acquisition; and

(l)the Borrower Representative shall have delivered to the Administrative Agent
the final executed material documentation relating to such Acquisition within
ten (10) Business Days following the consummation thereof (or such later date as
the Administrative Agent may agree in its sole discretion).

30

 

--------------------------------------------------------------------------------

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.03;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, suppliers’
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not yet delinquent or are being contested in
compliance with Section 5.03;

(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or other similar laws or regulations under any Requirement of Law;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(e)Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by any Loan Party or its Subsidiaries, as lessee,
in the ordinary course of business covering only the property of the lessor
under such lease;

(f)judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(g)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

(h)the interests of lessors under operating leases and non-exclusive licensors
under license agreements;

(i)encumbrances, easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any property or rights-of-way of a
Person for the purpose of roads, pipelines, transmission lines, transportation
lines, distribution lines, removal of gas, oil, coal, metals, steam, minerals,
timber or other natural resources, and other like purposes, or for the joint or
common use of real property, rights-of-way, facilities or equipment, or defects,
irregularity and deficiencies in title of any property or rights-of-way, in each
case, that are imposed by law or arise in the ordinary course of business, that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;

31

 

--------------------------------------------------------------------------------

 

(j)Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;

(k)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 6.01;

(l)rights reserved to or vested in any municipality or governmental, statutory
or public authority to control, regulate or use any property of a Person; and

(m)zoning, planning and Environmental Laws and ordinances and municipal
regulations, which do not, in any case, materially detract from the value of
such property or impair the use thereof in the ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clauses (f) and (j) above.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the U.S. (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the U.S.), in
each case maturing within one year from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA,

32

 

--------------------------------------------------------------------------------

 

and in respect of which any Borrower or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Event” means:

(a)any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Restricted Subsidiary, other than dispositions permitted by Section 6.05(a); or

(b)any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party or Restricted Subsidiary with a fair value immediately prior to such
event equal to or greater than $1,000,000.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City.  Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Projections” has the meaning assigned to such term in Section 5.01(d).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Protective Advance Exposure” means, as to any Lender at any time, an amount
equal to its Applicable Percentage, if any, of the aggregate principal amount of
Protective Advances outstanding at such time.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents,

33

 

--------------------------------------------------------------------------------

 

administrators, managers, representatives and advisors of such Person and such
Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Rent Reserve” means, with respect to any facility, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located and with respect to which no
Collateral Access Agreement is in effect, a reserve equal to (a) in the case of
any leased location, three (3) months’ rent at such facility, warehouse
distribution center, regional distribution center or depot and (b) in the case
of any other location, any amount determined by the Administrative Agent in its
Permitted Discretion in respect of liabilities owed to the applicable consignee,
bailee or warehouseman.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Borrowers from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposures and unused Commitments representing greater than 51%
of the sum of the Aggregate Revolving Exposure and unused Commitments at such
time; provided, that, as long as there are fewer than three (3) Lenders (who are
not Affiliates of one another or Defaulting Lenders), Required Lenders shall
mean all Lenders (who are not Affiliates of one another).

“Requirement of Law” means, with respect to any Person, any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rent Reserves, volatility reserves, reserves for
consignee’s, warehousemen’s and bailee’s charges, reserves for dilution of
Accounts, reserves for Inventory shrinkage, reserves for customs charges and
shipping charges related to any Inventory in transit, reserves for Swap
Agreement Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any of its Restricted Subsidiaries (including in respect of
Disqualified Stock), or any payment (whether in

34

 

--------------------------------------------------------------------------------

 

cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Company or any
of its Restricted Subsidiaries (including Disqualified Stock) or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any of its Restricted Subsidiaries.

“Restricted Subsidiary” means any direct or indirect Subsidiary of the Company
(unless otherwise specified) that is not an Unrestricted Subsidiary. For
purposes of this Agreement and the other Loan Documents, Compressco is not, and
will not, constitute a Restricted Subsidiary.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and its Swingline Exposure at such time, plus (b) its Protective
Advance Exposure outstanding at such time, plus (c) its Overadvance Exposure at
such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, by the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions, trade embargoes or
anti-terrorism laws imposed, administered or enforced from time to time by the
U.S. government, including those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State, or
the United Nations Security Council, the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more Lenders or
their respective Affiliates; provided, however, that the definition of “Secured
Obligations” shall not create any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any

35

 

--------------------------------------------------------------------------------

 

Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing that are Lenders or Affiliates
of a Lender, provided, that, for purposes of clauses (d) and (e) above, only to
the extent the Banking Services Obligations or obligations under any Swap
Agreement, as applicable, owing to any such successor or assign constitute
Secured Obligations.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the Effective Date, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Securities Account Control Agreement” has the meaning assigned to such term in
the Security Agreement.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Specified Defaults” means Events of Default arising under Sections 7.1(a), (b),
(d) (with respect to Article VI), (e) (with respect to Sections 5.01 and 5.10),
(f), (g), (h), (i) and (k).

“Specified Term Indebtedness” has the meaning assigned to such term in
Section 6.01(k).

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers at such
time.  The Standby LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate Standby LC Exposure at such time.

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board).  Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board.  Eurodollar
Loans shall be deemed to constitute eurocurrency

36

 

--------------------------------------------------------------------------------

 

funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D of the Board or any comparable
regulation.  The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or any other
Borrower, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions (including any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act); provided that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrowers
or the Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Loan Parties, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (a) any and all Swap Agreements permitted
hereunder with a Lender or an Affiliate of a Lender, or a Person who was a
Lender or an Affiliate of a Lender at the time of entering into any such Swap
Agreement as the swap provider (but excluding any transaction or confirmation
under any Swap Agreement entered into (i) after such swap provider ceases to be
a Lender or an Affiliate of a Lender or (ii) after assignment by such swap
provider to another swap provider that is not a Lender or an Affiliate of a
Lender),and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swiftwater Earnout” means one or more earnout payments in an aggregate amount
not to exceed $15,000,000 that may be payable by the Company pursuant to that
certain Equity Interest

37

 

--------------------------------------------------------------------------------

 

Purchase Agreement dated February 13, 2018 between the Company and the sellers
identified therein relating to the acquisition of Swiftwater Energy Services,
LLC.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.  Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
JPMCB in its capacity as Administrative Agent or Issuing Bank shall be deemed
given by JPMCB in its capacity as Swingline Lender.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Loan Agent” means Wilmington Trust, National Association, in its capacity
as “Administrative Agent” under the Term Loan Agreement, together with its
successor and permitted assigns.

“Term Loan Agreement” means that certain Credit Agreement dated as of the
Effective Date, among the Term Loan Agent, the Borrowers, certain Subsidiaries
of the Borrowers from time to time party thereto as “Loan Parties”, and the
financial institutions from time to time party thereto as “Lenders”, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with Section 6.11(b) and the Intercreditor Agreement.

“Term Loan Documents” means the “Loan Documents” as defined in the Term Loan
Agreement or the agreements and other documents governing other Indebtedness
incurred under Section 6.01(k).

“Term Loan Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas or in any other state the laws of which are required to be
applied in connection with the perfection of security interests in personal
property collateral.

38

 

--------------------------------------------------------------------------------

 

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means each of the entities comprising Compressco, CSI
Compressco GP, CSI Compressco Investment LLC and each subsidiary of each such
Person and any other Subsidiary which the Borrower Representative has designated
in writing to the Administrative Agent to be an Unrestricted Subsidiary pursuant
to Section 5.15(b) and each subsidiary thereof.

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Weekly Reporting Period” means any period commencing on the first date on
which Availability is less than the greater of (a) $12,500,000 and (b) 15.0% of
the lesser of (i) the Borrowing Base then in effect and (ii) the Commitments,
and continuing until the date upon which both (x) Availability has been equal to
or greater than the greater of (a) $12,5000,000 and (b) 15.0% of the lesser of
(i) the Borrowing Base then in effect and (ii) the Commitment, at all times
during the preceding thirty (30) consecutive day period and (y) no Event of
Default has occurred and is continuing.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

39

 

--------------------------------------------------------------------------------

 

Section 1.02Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof  (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election

40

 

--------------------------------------------------------------------------------

 

under Financial Accounting Standards Board Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company or any of its Subsidiaries at “fair value”,
as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.  Notwithstanding anything
herein to the contrary, for the purposes of calculating the Fixed Charge
Coverage Ratio and the components thereof, all Unrestricted Subsidiaries and
their subsidiaries (including their assets, liabilities, income, losses, cash
flows, and the elements thereof) shall be excluded, except for any cash
dividends or distributions actually paid by any Unrestricted Subsidiary or any
of its subsidiaries to a Borrower or a Restricted Subsidiary, which shall be
deemed to be income to such Borrower or such Restricted Subsidiary when actually
received by it.

Section 1.05Pro Forma Adjustments for Acquisitions and Dispositions.  To the
extent any Borrower or any Restricted Subsidiary makes any Acquisition permitted
pursuant to Section 6.04 or disposition of assets outside the ordinary course of
business permitted by Section 6.05 during the period of four fiscal quarters of
the Borrowers most recently ended, the Fixed Charge Coverage Ratio shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
Acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer of
such Company), as if such Acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred in the first
day of such four-quarter period.

Section 1.06Status of Obligations.  In the event that any Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, such Borrower shall take or cause such other Loan Party to take
all such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

41

 

--------------------------------------------------------------------------------

 

ARTICLE II

The Credits

Section 2.01Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in dollars to the Borrowers from time to time during the Availability Period in
an aggregate principal amount that will not result in (a) such Lender’s
Revolving Exposure exceeding such Lender’s Commitment or (b) the Aggregate
Revolving Exposure exceeding (i) the lesser of (x) the aggregate Commitments of
the Lenders and (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.04 and Section 2.05. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

Section 2.02Loans and Borrowings.  (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04 and Section 2.05.

(b)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower Representative may request in
accordance herewith, provided that, unless the Lenders otherwise agree, all
Borrowings made on the Effective Date must be made as ABR Borrowings but may be
converted into Eurodollar Borrowings in accordance with Section 2.08. Each
Swingline Loan shall be an ABR Loan.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Section 2.14, Section 2.15, Section 2.16 and Section 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement.

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $500,000.  ABR Borrowings may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of six (6)
Eurodollar Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.03Requests for Borrowings.  To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request either in
writing (delivered by hand or fax) in a form approved by the Administrative
Agent and signed by the Borrower

42

 

--------------------------------------------------------------------------------

 

Representative or by telephone or through Electronic System, if arrangements for
doing so have been approved by the Administrative Agent, not later than (a) in
the case of a Eurodollar Borrowing, 10:00 a.m., Chicago time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, noon, Chicago time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than 9:00
a.m., Chicago time, on the date of such proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, fax or a communication through Electronic System to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower Representative.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)the name of the applicable Borrower(s);

(ii)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and

(v)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the applicable Borrower(s)
shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

Section 2.04Protective Advances. (a) Subject to the limitations set forth below,
the Administrative Agent is authorized by the Borrowers and the Lenders, from
time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed the greater of (A) $10,000,000 and (B) 10% of
the Commitments; provided further that, the Aggregate Revolving Exposure after
giving effect to the Protective Advances being made

43

 

--------------------------------------------------------------------------------

 

shall not exceed the aggregate Commitments of the Lenders.  Protective Advances
may be made even if the conditions precedent set forth in Section 4.02 have not
been satisfied.  The Protective Advances shall be secured by the Liens in favor
of the Administrative Agent in and to the Collateral and shall constitute
Obligations hereunder.  All Protective Advances shall be ABR Borrowings.  The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion.  The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders.  Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof.  At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Lenders to make a Revolving Loan to repay a Protective
Advance.  At any other time the Administrative Agent may require the Lenders to
fund their risk participations described in Section 2.04(b).

(b)Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

Section 2.05Swingline Loans and Overadvances.

(a)The Administrative Agent, the Swingline Lender and the Lenders agree that in
order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower Representative requests an ABR Borrowing,
the Swingline Lender may elect to have the terms of this Section 2.05(a) apply
to such Borrowing Request by advancing, on behalf of the Revolving Lenders and
in the amount requested, same day funds to the Borrowers, on the date of the
applicable Borrowing to the Funding Account(s) (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(d).  Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Lenders, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account. The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $10,000,000.

(b)Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), on behalf of the Lenders, (x)
make Revolving Loans to the Borrowers in amounts that exceed Availability (any
such excess Revolving Loans are herein referred to collectively as
“Overadvances”) or (y) deem the amount of Revolving Loans outstanding to the
Borrowers that are in excess of Availability to be Overadvances; provided that,
no Overadvance shall result in a Default due to Borrowers’ failure to comply
with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph,

44

 

--------------------------------------------------------------------------------

 

but solely with respect to the amount of such Overadvance.  In addition,
Overadvances may be made even if the condition precedent set forth in Section
4.02(c) has not been satisfied.  All Overadvances shall constitute ABR
Borrowings.  The making of an Overadvance (or the deeming of a Revolving Loan as
an Overadvance) on any one occasion shall not obligate the Administrative Agent
to make any Overadvance (or deem any Revolving Loan to be an Overadvance) on any
other occasion.  No Overadvance may remain outstanding for more than thirty days
and no Overadvance shall cause any Lender’s Revolving Exposure to exceed its
Commitment. The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed at any time the greater of (A)
$10,000,000 and (B) 10% of the Commitments; provided that, the Required Lenders
may at any time revoke the Administrative Agent’s authorization to make
Overadvances.  Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.

(c)Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Commitment.  The Swingline Lender
or the Administrative Agent may, at any time, require the Lenders to fund their
participations.  From and after the date, if any, on which any Lender is
required to fund its participation in any Swingline Loan or Overadvance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Swingline Loan or Overadvance.

(d)The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any date that the Administrative Agent elects, by notifying the Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00 noon
Chicago time on the date of such requested Settlement (the “Settlement
Date”).  Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., Chicago time, on such Settlement Date.  Settlements
may occur during the existence of a Default and whether or not the applicable
conditions precedent set forth in Section 4.02 have then been satisfied.  Such
amounts transferred to the Administrative Agent shall be applied against the
amounts of the Swingline Lender’s Swingline Loans and, together with Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively.  If any such amount is not
transferred to the Administrative Agent by any Lender on such Settlement Date,
the Swingline Lender shall be entitled to recover from such  Lender on demand
such amount, together with interest thereon, as specified in Section 2.07.

Section 2.06Letters of Credit.

45

 

--------------------------------------------------------------------------------

 

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
Representative may request the issuance of Letters of Credit for its own account
or for the account of another Loan Party denominated in dollars as the applicant
thereof for the support of its or its Subsidiaries’ (other than Compressco)
obligations, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall
control.  Each Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
(other than Compressco) obligations as provided in the first sentence of this
paragraph, such Borrower will be fully responsible for the reimbursement of LC
Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (such
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of
Credit).  Notwithstanding anything herein to the contrary, no Issuing Bank shall
have any obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) if such Issuing Bank has knowledge that the proceeds of which would
be made available to any Person (A) to fund any activity or business of or with
any Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, (ii) if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law relating to such Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, or (iii) if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed not to be in effect on the
Effective Date for purposes of clause (ii) above, regardless of the date
enacted, adopted, issued or implemented. The Existing Letters of Credit shall be
deemed to be Letters of Credit issued on the Effective Date for all purposes of
the Loan Documents.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or fax (or transmit

46

 

--------------------------------------------------------------------------------

 

through Electronic System, if arrangements for doing so have been approved by
the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (prior to 9:00 am, Chicago time, at least three Business
Days prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section 2.06), the amount of such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by any Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrowers shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure shall not exceed $20,000,000, (ii) no
Lender’s Revolving Exposure shall exceed its Commitment and (iii) the Aggregate
Revolving Exposure shall not exceed the lesser of (x) the aggregate Commitments
of the Lenders and the (y) Borrowing Base.  Notwithstanding the foregoing or
anything to the contrary contained herein, no Issuing Bank shall be obligated to
issue or modify any Letter of Credit if, immediately after giving effect
thereto, the outstanding LC Exposure in respect of all Letters of Credit issued
by such Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit.  Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower Representative
may from time to time request that an Issuing Bank issue Letters of Credit in
excess of its individual Issuing Bank Sublimit in effect at the time of such
request, and each Issuing Bank agrees to consider any such request in good
faith.  Any Letter of Credit so issued by an Issuing Bank in excess of its
individual Issuing Bank Sublimit then in effect shall nonetheless constitute a
Letter of Credit for all purposes of the Credit Agreement, and shall not affect
the Issuing Bank Sublimit of any other Issuing Bank, subject to the limitations
on the aggregate LC Exposure set forth in clause (i) of this Section 2.06(b).

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date two years after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, including, without limitation, any automatic renewal provision, one
year after such renewal or extension) and (ii) the date that is ten (10)
Business Days prior to the Maturity Date; provided that, a Letter of Credit may
extend beyond the Maturity Date so long as the Borrowers cash collateralize any
such Letter of Credit on or before the date that is ten (10) Business Days prior
to the Maturity Date in an amount equal to 103% of the amount of the LC Exposure
attributable to such Letter of Credit in a manner satisfactory to the
Administrative Agent and the applicable Issuing Bank.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the

47

 

--------------------------------------------------------------------------------

 

such Issuing Bank, such Lender’s Applicable Percentage of each LC Disbursement
made by such Issuing Bank and not reimbursed by the Borrowers on the date due as
provided in Section 2.06(e), or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date, or,
(ii) if such notice has not been received by the Borrower Representative prior
to such time on such date, then not later than 11:00 a.m., Chicago time, on
(A) the Business Day that the Borrower Representative receives such notice, if
such notice is received prior to 9:00 a.m., Chicago time, on the day of receipt,
or (B) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received prior to
such time, on the day of receipt; provided that, the Borrowers may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan.  If the Borrowers fail to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrowers, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then to
such Lenders and the applicable Issuing Bank, as their interests may
appear.  Any payment made by a Lender pursuant to this paragraph to reimburse
the applicable Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the Borrowers of their obligation to reimburse such LC
Disbursement.

(f)Obligations Absolute.  The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section 2.06
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged,

48

 

--------------------------------------------------------------------------------

 

fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the applicable Issuing Bank
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.06, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrowers’
obligations hereunder.  None of the Administrative Agent, the Lenders, the
Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the applicable Issuing
Bank (as finally determined by a court of competent jurisdiction), such Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, any
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g)Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by fax or through Electronic System) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Bank and the Lenders with respect to any such LC Disbursement.

(h)Interim Interest.  If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.06, then Section 2.13(d) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after

49

 

--------------------------------------------------------------------------------

 

the date of payment by any Lender pursuant to Section 2.06(e) to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)Addition or Replacement of an Issuing Bank.

(i)A Lender may be designated as an Issuing Bank by written notice of the
Borrower Representative to the Administrative Agent, subject to the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) and the acceptance of such role by such Lender as an
issuer of Letters of Credit hereunder. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank, so long as such
successor Issuing Bank is a Lender hereunder.  The Administrative Agent shall
notify the Lenders of any such addition or replacement of any Issuing Bank, as
applicable.  At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b).  From and after the effective date of
any such replacement, (A) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (B) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

(ii)Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower Representative
and the Lenders, in which case, such Issuing Bank shall be replaced in
accordance with Section 2.06(i)(i) above.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, within three (3) Business Days after the Borrower Representative
receives notice from the Administrative Agent or the Required  Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 103% of the amount of the LC Exposure as
of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in clause (h) or (i) of Article VII.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrowers hereby grant the Administrative
Agent a security interest in the LC Collateral Account and all money or other
assets on deposit therein or credited thereto.  Other than any interest earned
on the investment of such deposits, which investments shall be made

50

 

--------------------------------------------------------------------------------

 

at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in the LC Collateral
Account.  Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three (3) Business Days after all such Events of Default
have been cured or waived as confirmed in writing by the Administrative Agent.

(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank (other than JPMCB) shall, in
addition to its notification obligations set forth elsewhere in this
Section 2.06, report in writing to the Administrative Agent (i) periodic
activity (for such period or recurrent periods as shall be requested by the
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which any Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement, and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

Section 2.07Funding of Borrowings.  

(a)Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof solely by wire transfer of immediately available funds by
1:00 p.m., Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s Applicable Percentage; provided that Swingline Loans
shall be made as provided in Section 2.05.  The Administrative Agent will make
such Loans available to the Borrowers by promptly crediting the amounts so
received in the aforesaid account of the Administrative Agent to the Funding
Account; provided that ABR Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in

51

 

--------------------------------------------------------------------------------

 

Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank and (ii) a Protective Advance or an Overadvance shall be retained
by the Administrative Agent.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.07 and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.08Interest Elections.  (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower Representative may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.08.  The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section 2.08 shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.

(b)To make an election pursuant to this Section 2.08, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, by the time that a Borrowing Request would
be required under Section 2.03 if the Borrowers were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery, Electronic System or fax to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.

(c)Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to

52

 

--------------------------------------------------------------------------------

 

different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
direction of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.09Termination and Reduction of Commitments; Increase in Commitments.

(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

(b)The Borrowers may at any time terminate the Commitments upon Payment in Full
of the Secured Obligations.

(c)The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $5,000,000 and not less than $5,000,000, (ii) the Borrowers shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the Aggregate Revolving Exposure would exceed the lesser of (x) the aggregate
Commitments of the Lenders and (y) the Borrowing Base, and (iii) the Borrowers
shall not reduce the Commitments if such reduction will make the Commitments
less than $20,000,000.

53

 

--------------------------------------------------------------------------------

 

(d)The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or paragraph
(c) of this Section 2.09 at least three (3) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower Representative pursuant to this Section 2.09
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of other transactions, in which case such notice may be revoked by
the Borrower Representative (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e)The Borrowers shall have the right to increase the Commitments by obtaining
additional Commitments, either from one or more of the Lenders or another
lending institution provided that (i) any such request for an increase shall be
in a minimum amount of $5,000,000 (or such lesser amount as agreed by the
Administrative Agent in its sole discretion), (ii) after giving effect thereto,
(x) the sum of the total of the additional Commitments does not exceed
$100,000,000 and (y) the aggregate Commitments does not exceed $200,000,000 at
any time, (iii) the Administrative Agent and the Issuing Banks have approved the
identity of any such new Lender, such approvals not to be unreasonably withheld,
(iv) any such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, (v) no Default or Event of Default shall have occurred and be
continuing on the effective date of such increase or shall result therefrom,
(vi) such increase and the incurrence of Indebtedness under the increased
Commitments shall be permitted under the Term Loan Agreement as in effect on the
date of such increase or consented to in writing by the “Required Lenders” under
the Term Loan Agreement and (vii) the procedures described in Section 2.09(f)
have been satisfied.  Nothing contained in this Section 2.09 shall constitute,
or otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.

(f)Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each Lender
being added or increasing its Commitment.  As a condition precedent to such an
increase or addition, the Borrowers shall deliver to the Administrative Agent
(i) a certificate of each Loan Party signed by an authorized officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such increase or
addition, (1) the representations and warranties contained in Article III and
the other Loan Documents are true and correct in all material respects (other
than such representation or warranty expressly qualified by materiality or by
reference to Material Adverse Effect), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (other than such
representation or warranty expressly qualified by materiality or by reference to
Material Adverse Effect) as of such earlier date, (2) no Default exists and
(3) the Borrowers are in compliance (on a pro forma basis) with the financial
covenant contained in Section 6.12 and (ii) legal opinions and documents
consistent with those delivered on the Effective Date, to the extent requested
by the

54

 

--------------------------------------------------------------------------------

 

Administrative Agent. If the Borrowers elect to increase the aggregate
Commitments by increasing the Commitment of a Lender, the Borrowers and such
Lender shall execute and deliver to the Administrative Agent an agreement
substantially in the form of Exhibit F (a “Commitment Increase Agreement”) or in
such other form, including an amendment to this Agreement, otherwise reasonably
acceptable to the Administrative Agent.  If the Borrowers elect to increase the
Commitments by causing an additional Lender to become a party to this Agreement
and there is no increased Commitment by an existing Lender, then the Borrowers
and such additional Lender shall execute and deliver to the Administrative Agent
an agreement substantially in the form of Exhibit G (an “Additional Lender
Agreement”) or in such other form, including an amendment to this Agreement,
otherwise reasonably acceptable to the Administrative Agent.  Each such
additional Lender shall submit to the Administrative Agent an Administrative
Questionnaire and a processing and recordation fee of $3,500 (unless the
submission of such fee is waived by the Administrative Agent).  The Borrowers
shall, if requested by the additional Lender, deliver a promissory note payable
to such additional Lender in a principal amount equal to its Commitment, and
otherwise duly completed.

(g)On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Commitment
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase or addition and the use of such amounts to make payments to such
other Lenders, each Lender’s portion of the outstanding Revolving Loans of all
the Lenders to equal its revised Applicable Percentage of such outstanding
Revolving Loans, and the Administrative Agent shall make such other adjustments
among the Lenders with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to effect such reallocation and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the Borrower
Representative, in accordance with the requirements of Section 2.03).  The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods.  Within a reasonable time after the effective date of any increase or
addition, the Administrative Agent shall, and is hereby authorized and directed
to, revise the Commitment Schedule to reflect such increase or addition and
shall distribute such revised Commitment Schedule to each of the Lenders and the
Borrowers, whereupon such revised Commitment Schedule shall replace the old
Commitment Schedule and become part of this Agreement.

Section 2.10Repayment of Loans; Evidence of Debt.  (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent the then unpaid amount of each
Protective Advance on the earlier of the Maturity Date and demand by the
Administrative Agent, (iii) to the Swingline Lender, the unpaid principal amount
of each Swingline Loan on the Maturity Date, and (iv) to the Administrative

55

 

--------------------------------------------------------------------------------

 

Agent the then unpaid principal amount of each Overadvance on the earliest of
the Maturity Date, the thirtieth (30th) day after such Overadvance is made, and
demand by the Administrative Agent.

(b)During any Cash Dominion Trigger Period, on each Business Day, the
Administrative Agent shall apply all funds credited to the Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available), first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, second to prepay the Revolving Loans (including Swingline Loans) and third
to cash collateralize outstanding LC Exposure.  Notwithstanding the foregoing,
to the extent any funds credited to the Collection Account constitute Net
Proceeds, the application of such Net Proceeds shall be subject to
Section 2.11(c).

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e)The entries made in the accounts maintained pursuant to paragraph (c) and
paragraph (d) of this Section 2.10 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

(f)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

Section 2.11Prepayment of Loans.

(a)The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section 2.11 and, if applicable, payment of any break
funding expenses under Section 2.16.

(b)Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Aggregate Revolving Exposure exceeds the lesser of (x)
the aggregate Commitments of the Lenders and (y) the Borrowing Base, the
Borrowers shall prepay the Revolving Loans, LC Exposure and/or Swingline Loans
or cash collateralize the LC Exposure in

56

 

--------------------------------------------------------------------------------

 

an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable in an aggregate amount equal to such excess.

(c)In the event and on each occasion that any Net Proceeds in excess of
$1,000,000 are received by or on behalf of any Loan Party in respect of any
Prepayment Event, the Borrowers shall, in each case, promptly (but in any event
no more than three (3) Business Days) after such Net Proceeds are received by
any Loan Party, prepay the Obligations and cash collateralize the LC Exposure as
set forth in Section 2.11(d) below in an aggregate amount equal to 100% of such
Net Proceeds in excess of $1,000,000, provided that any Net Proceeds
attributable to the Term Loan Priority Collateral shall be applied in accordance
with the Term Loan Documents, and provided further that in the case of Net
Proceeds arising from any event described in clause (a) or clause (b) of the
definition of the term “Prepayment Event” (other than Net Proceeds in respect of
Accounts or Inventory) and the Borrowers are otherwise required to prepay the
Obligations and/or cash collateralize the LC Exposure as set forth above, if the
Borrower Representative shall deliver to the Administrative Agent a certificate
of a Financial Officer to the effect that the Loan Parties intend to apply the
Net Proceeds in excess of $1,000,000 from such event (or a portion thereof
specified in such certificate), within 365 days after receipt of such Net
Proceeds, to acquire (or replace or rebuild) real property, equipment or other
tangible assets (excluding Inventory) to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then, if
the Net Proceeds specified in such certificate are to be applied to acquire,
replace or rebuild such assets by (i) the Borrowers, such Net Proceeds shall be
applied by the Administrative Agent to reduce the outstanding principal balance
of the Revolving Loans (without a permanent reduction of the Commitment) and
upon such application, the Administrative Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied and (ii) any Loan Party that is not a Borrower, such Net Proceeds shall
be deposited in a cash collateral account, and in the case of either clause (i)
or clause (ii), thereafter, such funds shall be made available to the applicable
Loan Party as follows:

(A)the Borrower Representative shall request a Borrowing (specifying that the
request is to use Net Proceeds pursuant to this Section 2.11) or the applicable
Loan Party shall request a release from the cash collateral account be made in
the amount needed;

(B)so long as the conditions set forth in Section 4.02 have been met, the
Lenders shall make such Borrowing or the Administrative Agent shall release
funds from the cash collateral account; and

(C)in the case of Net Proceeds applied against the Borrowing, the Reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Borrowing;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 365-day period, unless if, prior to the
expiration of such 365-day period, the Borrowers, directly or through its
Restricted Subsidiaries, shall have entered into a binding agreement providing
for such expenditure on or prior to the expiration of an additional 180-day
period then such 365-day period shall be extended to the date provided for such
expenditure in such binding agreement, a prepayment shall be required at such
time in an amount equal to such Net Proceeds that have not been so applied.

57

 

--------------------------------------------------------------------------------

 

(d)All such unapplied Net Proceed amounts pursuant to Section 2.11(c), except in
the case of Net Proceeds received with respect to Term Loan Priority Collateral
which shall be applied in accordance with the Term Loan Documents, shall be
applied, first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, second to prepay the Revolving Loans (including Swingline
Loans) without a corresponding reduction in the Commitments and third to cash
collateralize outstanding LC Exposure. If the precise amount of insurance or
condemnation proceeds allocable to Inventory as compared to equipment, fixtures
and real property is not otherwise determined, the allocation and application of
those proceeds shall be determined by the Administrative Agent, in its Permitted
Discretion subject to the Intercreditor Agreement. The Borrowers and the other
Loan Parties shall have no obligation to segregate, trace or otherwise identify
Net Proceeds (other than the amount thereof), it being agreed that cash is
fungible and that the Borrowers’ obligations under this covenant may be
satisfied by the application of funds from other sources.

(e)The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax or through Electronic System) or through Electronic System, if
arrangements for doing so have been approved by the Administrative Agent, of any
prepayment hereunder not later than  10:00 a.m., Chicago time, (i) in the case
of prepayment of a Eurodollar Revolving Borrowing, three (3) Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, one (1) Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

Section 2.12Fees.  (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender (other than a Defaulting Lender) a commitment
fee, which shall accrue at the applicable Commitment Fee Rate on the average
daily amount of the Available Commitment of such Lender during the period from
and including the Effective Date to but excluding the date on which the
Commitments terminate.  Accrued commitment fees shall be payable in arrears on
the first calendar day of each calendar month and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof.  All commitment fees shall be computed on the basis of a year of 360
days (unless such computation would exceed the Maximum Rate, in which case the
commitment fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year)) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)The Borrowers agree to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall

58

 

--------------------------------------------------------------------------------

 

accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate or rates
per annum separately agreed upon between the Borrowers and the applicable
Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
Letters of Credit issued by such Issuing Bank during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the applicable Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
calendar day of each calendar month following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days (unless such
computation would exceed the Maximum Rate, in which case such fees shall be
computed on the basis of a year of 365 days (or 366 days in a leap year)) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent in the Fee Letter or otherwise.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.

Section 2.13Interest.  

(a)The Loans comprising each ABR Borrowing (including Swingline Loans) shall
bear interest at the lesser of (i) the ABR plus the Applicable Rate then in
effect or (ii) the Maximum Rate

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
lesser of (i) the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate then in effect or (ii) the Maximum Rate.

(c)Each Protective Advance and each Overadvance shall bear interest at the
lesser of (i) the ABR plus the Applicable Rate then in effect plus 2% or
(ii) the Maximum Rate.

59

 

--------------------------------------------------------------------------------

 

(d)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, (i) all Loans shall bear interest (including, without
limitation, any and all interest and other amounts accrued during the pendency
of any bankruptcy, insolvency, receivership or other similar proceedings,
irrespective of whether such interest and other amounts are allowed or allowable
as claims in such proceedings) at 2% plus the rate otherwise applicable to such
Loans as provided in the preceding paragraphs of this Section 2.13, but in any
event such rate shall not exceed the Maximum Rate and (ii) in the case of any
other amount outstanding hereunder, such amount shall accrue at 2% plus the rate
applicable to such fee or other obligation as provided hereunder, but in any
event such rate shall not exceed the Maximum Rate.

(e)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar month) shall be payable in arrears on each Interest Payment
Date for such Loan and upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section 2.13 shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f)All interest hereunder shall be computed on the basis of a year of 360 days
(unless such computation would exceed the Maximum Rate, in which case such fees
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year)), except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.14Alternate Rate of Interest; Illegality.

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give written notice thereof to the Borrower
Representative and the Lenders which may be through Electronic System as
provided in Section 9.01 as promptly as

60

 

--------------------------------------------------------------------------------

 

practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (A) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid or
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto, and (B) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligations
of such Lender to make, maintain, fund or continue Eurodollar Loans or to
convert ABR Borrowings to Eurodollar Borrowings will be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers will upon written demand from such Lender (with a
copy to the Administrative Agent), either convert all Eurodollar Borrowings of
such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans.  Upon any such prepayment or conversion, the Borrowers
will also pay accrued interest on the amount so prepaid or converted.

(c)Notwithstanding anything to the contrary set forth in the foregoing
clause (a), if at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause (a)(i)
have not arisen but the supervisor for the administrator of the LIBO Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the LIBO
Screen Rate shall no longer be used for determining interest rates for loans,
then the Administrative Agent and the Borrower Representative shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable and are
otherwise reasonably acceptable to the Loan Parties.  Notwithstanding anything
to the contrary in Section 9.02, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative Agent shall not have received, within five (5) Business Days
of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment and stating the reasons for such
objection.  Until an alternate rate of interest shall be determined in
accordance with this clause (c) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.14(c), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing

61

 

--------------------------------------------------------------------------------

 

shall be ineffective, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

Section 2.15Increased Costs.  (a) If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, any Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrowers will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Swingline Loans, Letters of Credit, Overadvances or Protective
Advances held by, such Lender, or the Letters of Credit issued by the applicable
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrowers will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c)A certificate of a Lender or the applicable Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding

62

 

--------------------------------------------------------------------------------

 

company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) or Section 2.11(e)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower Representative pursuant to Section 2.19 or
Section 9.02(d), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower Representative
and shall be conclusive absent manifest error.  The Borrowers shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

Section 2.17Withholding of Taxes; Gross-Up.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of any
Withholding Agent) requires the deduction or

63

 

--------------------------------------------------------------------------------

 

withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17(a)) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)Payment of Other Taxes by the Loan Parties.  The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.17) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Loan Party by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

64

 

--------------------------------------------------------------------------------

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Withholding Agent, at the time or times reasonably requested by the
such Withholding Agent, such properly completed and executed documentation
reasonably requested by the applicable Withholding Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by a Withholding Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by such Withholding Agent as will enable such Withholding Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), Section 2.17(f)(ii)(B) and Section 2.17(f)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the applicable Withholding
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request such
Withholding Agent), an executed IRS Form W-9 certifying that such Lender is
exempt from U.S. Federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Withholding Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Withholding Agent), whichever of the
following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the U.S. is a party (x) with respect to payments of interest under any
Loan Document, an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank”

65

 

--------------------------------------------------------------------------------

 

within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or

(4)to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Withholding Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Withholding Agent), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. Federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit such Withholding Agent to determine the withholding or deduction required
to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Withholding Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Withholding Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Withholding Agent as may be necessary
for such Withholding Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify applicable Withholding Agent in writing
of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of or credit
with respect to any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund or credit (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund or credit),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by

66

 

--------------------------------------------------------------------------------

 

the relevant Governmental Authority with respect to such refund or
credit).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund or credit
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund or credit had never
been paid.  This paragraph (g) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the indemnifying party or any other
Person.

(h)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the Payment in Full of the Secured Obligations).

(i)Defined Terms.  For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

Section 2.18Payments Generally; Allocation of Proceeds; Sharing of Set-offs.  

(a)The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set‑off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois, except payments to be made directly to an
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment, including any Net Proceeds received
pursuant to Section 2.11(c) (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account

67

 

--------------------------------------------------------------------------------

 

(which shall be applied in accordance with Section 2.10(b)) or (ii) after an
Event of Default has occurred and is continuing and the Administrative Agent so
elects or the Required Lenders so direct, shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Banks from the Borrowers (other than in
connection with Banking Services Obligations or Swap Obligations), second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrowers (other than in connection with Banking Services Obligations or Swap
Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances) ratably, sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements, ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to pay any amounts owing with respect to Banking Services
Obligations and Swap Obligations up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22, and ninth, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by the Borrowers.  Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable thereto or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.  Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence and during the continuance of an Event of
Default, the proceeds of any sale of, or other realization upon, all or any part
of the Collateral shall be applied in accordance with the terms of the
Intercreditor Agreement.

(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, insurance premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower Representative pursuant to Section 2.03 or a deemed
request as provided in this Section 2.18 or may be deducted from any deposit
account of any Borrower maintained with the Administrative Agent.  The Borrowers
hereby irrevocably authorize (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans and Overadvances, but such a Borrowing may only constitute a Protective
Advance if it is to reimburse costs, fees and expenses as described in
Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, Section 2.04 or Section 2.05, as applicable,
and (ii) the Administrative Agent to charge any deposit

68

 

--------------------------------------------------------------------------------

 

account of any Borrower maintained with the Administrative Agent for each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents.

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Banks hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Banks, as the case may be,
the amount due.  In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or each of the Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder.  

69

 

--------------------------------------------------------------------------------

 

Application of amounts pursuant to clause (i) and clause (ii) above shall be
made in any order determined by the Administrative Agent in its discretion.

(g)The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”).  The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience.  Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations.  If the Borrowers pay the full amount indicated on a Statement on
or before the due date indicated on such Statement, the Borrowers shall not be
in default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

Section 2.19Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.14(b) or Section 2.15, or
if the Borrowers are required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.14(b), Section 2.15 or
Section 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment, so long as such costs and expenses are expected to be
less than the amounts that would otherwise be due from Borrower pursuant to
Section 2.14(b), Section 2.15 and Section 2.17; provided, that, if such expenses
are expected to be more, then such Lender shall not be required to comply with
this clause (a).

(b)If any Lender requests compensation under Section 2.14(b) or Section 2.15, or
if the Borrowers are required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or if any Lender becomes a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14(b), Section 2.15 or Section 2.17) and
obligations under this Agreement and other Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and in circumstances
where its consent would be required under Section 9.04, the Issuing Banks and
the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and

70

 

--------------------------------------------------------------------------------

 

Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14(b) or Section 2.15 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

Section 2.20Defaulting Lenders.  Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby to the extent such amendment, waiver or other
modification directly affects the Defaulting Lender;

(c)if any Swingline Exposure, LC Exposure, Overadvance Exposure or Protective
Advance Exposure exists at the time such Lender becomes a Defaulting Lender
then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only (x) to the extent that the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower Representative shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time)
and (y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure to exceed its
Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure, Overadvance Exposure or Protective Advance Exposure, as applicable and
(y) second, cash collateralize, for the benefit of the Issuing Banks, the
Borrowers’ obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

71

 

--------------------------------------------------------------------------------

 

(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d)so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and any LC Exposure related to any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.20(c)(i) (and such Defaulting
Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank shall
have entered into arrangements with the Borrowers or such Lender, satisfactory
to such Issuing Bank to defease any risk  to it in respect of such Lender
hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Banks agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.

Section 2.21Returned Payments.  If after receipt of any payment which is applied
to the payment of all or any part of the Secured Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Secured Party is for any reason compelled to surrender such payment
or proceeds to any Person because such payment or

72

 

--------------------------------------------------------------------------------

 

application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason (including pursuant to any
settlement entered into by the Administrative Agent or such Secured Party in its
discretion), then the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Secured Party.  The provisions of this Section 2.21
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent or any Secured Party in reliance upon
such payment or application of proceeds.  The provisions of this Section 2.21
shall survive the termination of this Agreement.

Section 2.22Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof (other than JPMCB and its Affiliates) providing Banking Services for, or
having Swap Agreements with, any Loan Party or any Restricted Subsidiary shall
deliver to the Administrative Agent, promptly after entering into such Banking
Services or Swap Agreements, written notice setting forth the aggregate amount
of all Banking Services Obligations and Swap Obligations of such Loan Party or
Restricted Subsidiary thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent).  In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, following the end of each
calendar month, a summary of the amounts due or to become due in respect of such
Banking Services Obligations and Swap Obligations.  The most recent information
provided to the Administrative Agent shall be used in determining the amounts to
be applied in respect of such Banking Services Obligations and/or Swap
Obligations pursuant to Section 2.18(b).

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01Organization; Powers.  Each of the Loan Parties, the Non-Recourse
Pledgors and the Restricted Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business, and is in good standing, in every jurisdiction where such
qualification is required.

Section 3.02Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity
holders.  Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to, and as may be limited by, applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

73

 

--------------------------------------------------------------------------------

 

Section 3.03Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party, any Non-Recourse Pledgor or any
Restricted Subsidiary or any Organizational Document of any Loan Party,
Non-Recourse Pledgor or any Restricted Subsidiary, (c) will not violate or
result in a default under any indenture, agreement or other instrument governing
any Material Indebtedness binding upon any Loan Party, Non-Recourse Pledgor or
any Restricted Subsidiary or the assets of any Loan Party, Non-Recourse Pledgor
or any Restricted Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party, Non-Recourse Pledgor or any Restricted
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of any Loan Party, Non-Recourse Pledgor or any Restricted Subsidiary,
except Liens created pursuant to the Loan Documents.

Section 3.04Financial Condition; No Material Adverse Change.  (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2017, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2018, certified by a Financial
Officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year‑end audit adjustments (all of
which, when taken as a whole, would not be materially adverse) and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2017.

Section 3.05Properties and Intellectual Property.  (a) As of the date of this
Agreement, Schedule 3.05 sets forth the address of each parcel of real property
that is owned or leased by any Loan Party.  Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and to the Loan Parties’ knowledge, no default by any party to any such
lease or sublease exists.  Each of the Loan Parties and each of its Restricted
Subsidiaries has good and valid title to, or valid leasehold interests in, all
of its real and personal property, free of all Liens other than those permitted
by Section 6.02.

(b)Each of the Loan Parties and the Restricted Subsidiaries owns, or is licensed
or has the right to use, all material trademarks, trade names, copyrights,
patents and other intellectual property necessary to its business as currently
conducted, a correct and complete list of which, as of the date of this
Agreement, is set forth on Schedule 3.05, and the use thereof by each Loan Party
and each Restricted Subsidiary does not infringe in any material respect upon
the rights of any other Person, and each Loan Party’s and each Restricted
Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement, except those that do not (individually or in the aggregate)
materially detract from the value of the affected intellectual property or
interfere with the ordinary conduct of business of any Borrower or any
Restricted Subsidiary.

74

 

--------------------------------------------------------------------------------

 

Section 3.06Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened in writing
against or affecting any Loan Party, any Non-Recourse Pledgor or any Restricted
Subsidiary (i) as to which there is a reasonable expectation of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve any Loan Document or the
Transactions.

(b)Except for the Disclosed Matters (i) no Loan Party or any Restricted
Subsidiary has received notice of any claim with respect to any material
Environmental Liability or knows of any basis for any material Environmental
Liability and (ii) except with respect to any other matters that, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, no Loan Party or any Restricted Subsidiary (A) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (B) has
become subject to any Environmental Liability, (C) has received notice of any
claim with respect to any Environmental Liability or (D) knows of any basis for
any Environmental Liability.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in or
would be reasonably expected to result in, a Material Adverse Effect.

Section 3.07Compliance with Laws and Agreements; No Default.  Except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties, the
Non-Recourse Pledgors and the Restricted Subsidiaries is in compliance with
(a) all Requirement of Law applicable to it or its property and (b) all
indentures, agreements and other instruments binding upon it or its
property.  No Default has occurred and is continuing.

Section 3.08Investment Company Status.  No Loan Party nor or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09Taxes.  Each Loan Party, each Non-Recourse Pledgor and each of its
Restricted Subsidiaries have timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan
Party, Non-Recourse Pledgor or such Restricted Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so would not be expected to result in a Material Adverse Effect.  Other
than as set forth on Schedule 3.09, no tax liens have been filed.

Section 3.10ERISA; Foreign Pension Plans.

(a)No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.  Except as, individually

75

 

--------------------------------------------------------------------------------

 

or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect, the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87 or subsequent recodification thereof, as applicable)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87 or subsequent recodification thereof, as applicable) did not,
as of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of all such underfunded Plans.

(b)Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect:  (i) all employer and employee
contributions (including insurance premiums) required from any Loan Party by any
Requirement of Law applicable to any Foreign Pension Plan or by the terms of any
Foreign Pension Plan (including any policy held thereunder) have been made, or,
if applicable, accrued in accordance with normal accounting practices; (ii) each
Foreign Pension Plan that is required to be registered has been registered; and
(iii) each Foreign Pension Plan is in compliance (A) with all material
provisions of any Requirement of Law applicable with respect to such Foreign
Pension Plan and (B) with all material terms of such Foreign Pension Plan.

Section 3.11Disclosure.  The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.  None of the written reports, financial statements,
certificates or other written information furnished by or on behalf of any Loan
Party or any of its Subsidiaries (taken as a whole) to the Administrative Agent
or any Lender in connection with the negotiation of this Agreement or any other
Loan Document (as modified or supplemented by other written information so
furnished) contains any material misstatement of fact or omits to state any
material fact (other than industry-wide risks normally associated with the types
of businesses conducted by the Loan Parties and as to matters related to the
economy in general) necessary to make the statements therein, in the light of
the circumstances under which they were made, not materially misleading as of
the date made or deemed made; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered.

Section 3.12Material Agreements.  All Material Contracts to which any Loan Party
or Restricted Subsidiary is a party or is bound as of the date of this Agreement
are listed on Schedule 3.12.  No Loan Party or any Restricted Subsidiary is in
default beyond any applicable grace period in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in
(a) any such Material Contract (other than Material Contracts evidencing or
governing Material Indebtedness) to which it is a party, which, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect or (b) any agreement or instrument evidencing or governing Material
Indebtedness.

76

 

--------------------------------------------------------------------------------

 

Section 3.13Solvency.

(a)Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Loan Parties taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties taken as a whole will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties taken as a
whole will be able to generally pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Loan Parties taken as a whole will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted after the
Effective Date.  For purposes of this clause (a), the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.  In
determining whether the Loan Parties taken as a whole are solvent in accordance
with this Section 3.13(a), all rights of contribution of each Loan Party against
other Loan Parties under the Guarantee, at law, in equity or otherwise, shall be
taken into account.

(b)The Loan Parties, taken as a whole, do not intend to, nor will they permit
any Restricted Subsidiary to, and the Loan Parties taken as a whole do not
believe that they or any of its Restricted Subsidiaries will, incur debts beyond
their ability to pay such debts as they mature, taking into account the timing
of and amounts of cash to be received by them or any such Restricted Subsidiary
and the timing of the amounts of cash to be payable on or in respect of the
Indebtedness or the Indebtedness of any such Restricted Subsidiary, and taking
into account all rights of contribution of the Loan Parties against other Loan
Parties under the Guarantee, at law, in equity or otherwise.

Section 3.14Insurance.  Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Restricted Subsidiaries
as of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  Each Borrower maintains, and has caused each
Restricted Subsidiary to maintain, with financially sound and reputable
insurance companies, insurance on all their real and personal property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

Section 3.15Capitalization and Subsidiaries.  As of the Effective Date, Schedule
3.15 sets forth (a) a correct and complete list of the name and relationship to
the Company of each and all of the Company’s Subsidiaries (other than Compressco
or the other Unrestricted Subsidiaries), (b) a true and complete listing of each
class of each Borrower’s and their respective Subsidiaries’ authorized Equity
Interests, all of which issued Equity Interests are validly issued, outstanding,
fully paid and non-assessable (to the extent such concepts are relevant), and,
with respect to the Company’s Subsidiaries (other than Compressco), owned
beneficially and of record by the Persons identified on Schedule 3.15, and
(c) the type of entity of the Company and each of its Subsidiaries (other than
Compressco).  All of the issued and outstanding Equity Interests owned by any
Loan

77

 

--------------------------------------------------------------------------------

 

Party have been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and are fully paid and
non‑assessable.  As of the Effective Date, there are no outstanding commitments
or other obligations of any Loan Party to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Loan Party, except as set out on Schedule 3.15.

Section 3.16Security Interest in Collateral.  The provisions of this Agreement
and the other Loan Documents are effective to create legal and valid Liens on
all of the Collateral in favor of the Administrative Agent, for the benefit of
the Secured Parties, and such Liens, when financing statements in appropriate
form are filed in the appropriate offices, or possession or control is taken in
accordance with the UCC of such Collateral by Administrative Agent, to the
extent a security interest may be perfected in such Collateral by the filing of
a financing statement or the taking possession or control of such Collateral in
accordance with the UCC, will constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party subject to, and as may be limited by, applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, and having priority over all
other Liens on the Collateral except in the case of (a) Liens permitted by
Section 6.02, to the extent any such Lien would have priority over the Liens in
favor of the Administrative Agent pursuant to any applicable law or agreement
and (b) Liens securing the Specified Term Indebtedness in accordance with and
subject to the terms of the Intercreditor Agreement.

Section 3.17Employment Matters.  As of the Effective Date, to the Loan Parties’
knowledge, there are no strikes, lockouts or slowdowns against any Loan Party or
any Restricted Subsidiary pending or, to the knowledge of any Loan Party,
threatened. To the knowledge of the Loan Parties, the hours worked by and
payments made to employees of the Loan Parties and their Restricted Subsidiaries
have not been in material violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters that
would be reasonably expected to have a Material Adverse Effect.  To the
knowledge of the Loan Parties, all payments due from any Loan Party or any of
its Restricted Subsidiaries, or for which any material claim may be made against
any Loan Party or any of its Restricted Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Restricted
Subsidiary that would be reasonably expected to have a Material Adverse Effect.

Section 3.18Federal Reserve Regulations.  No part of the proceeds of any Loan or
Letter of Credit has been used, whether directly or indirectly, for any purpose
that entails a violation of Regulations T, U or X of the Board.

Section 3.19Use of Proceeds.  The proceeds of the Loans have been used, whether
directly or indirectly as set forth in Section 5.08.

Section 3.20No Burdensome Restrictions.  No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

78

 

--------------------------------------------------------------------------------

 

Section 3.21Anti-Corruption Laws and Sanctions.  Each Loan Party has implemented
and maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Restricted Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Restricted Subsidiaries and their respective
officers and directors and, to the knowledge of such Loan Party, its employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) any Loan Party, any of its Restricted
Subsidiaries or any of their respective directors or officers, or (b) to the
knowledge of any Loan Party or any of its Restricted Subsidiaries, any agent or
employee of such Loan Party or any of its Restricted Subsidiaries that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate Anti-Corruption Laws or applicable
Sanctions.

Section 3.22Affiliate Transactions.  Except as set forth on Schedule 3.22, as of
the Effective Date, there are no existing agreements, arrangements,
understandings or transactions between any Loan Party and any of the officers,
members, managers, directors, equity holders, employees or Affiliates (other
than other Loan Parties) of any Loan Party or any members of their respective
immediate families, and none of the foregoing Persons are directly or indirectly
indebted to or have any direct or indirect ownership, partnership, or voting
interest in any Affiliate of any Loan Party (other than other Loan Parties) or
any Person with which any Loan Party has a business relationship (other than
other Loan Parties) or which competes with any Loan Party.

Section 3.23Common Enterprise.  The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party are within its purpose,
in furtherance of its direct and/or indirect business interests, will be of
direct and/or indirect benefit to such Loan Party, and are in its best interest.

Section 3.24Qualified ECP Guarantor.  Each Borrower is a Qualified ECP
Guarantor.

Section 3.25EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

ARTICLE IV

Conditions

Section 4.01Effective Date.  The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

79

 

--------------------------------------------------------------------------------

 

(a)Credit Agreement and Other Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document signed on behalf of each party thereto or
(B) written evidence satisfactory to the Administrative Agent (which may include
fax or other electronic transmission of a signed signature page thereof) that
each such party has signed a counterpart of such Loan Document and (iii) such
other certificates, documents, instruments and agreements as the Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to each such requesting
Lender and a written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent, the Issuing Banks and the Lenders, all in form and
substance reasonably satisfactory to the Administrative Agent.

(b)Financial Statements and Projections.  The Lenders shall have received (i)
audited consolidated financial statements of the Company and its Subsidiaries
for the fiscal year ended December 31, 2017, (ii) unaudited interim consolidated
financial statements of the Company and its Subsidiaries for the fiscal quarter
ended June 30, 2018 and (iii) satisfactory projections on a quarterly basis
through and including the Company’s fiscal year ending December 31, 2018 and on
an annual basis through the fiscal year ending December 31, 2022, in a form
reasonably satisfactory to the Lenders.

(c)Officer’s Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each of the Loan Parties and each Non-Recourse Pledgor, dated the Effective Date
and executed by each Loan Party’s Secretary or Assistant Secretary, which shall
(A) certify the resolutions of its board of directors, board of managers,
members or other governing body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the specimen signatures of the officers of such Loan Party or
Non-Recourse Pledgor authorized to sign the Loan Documents to which it is a
party and, in the case of the Company, its Financial Officers, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party and each Non-Recourse Pledgor certified by
the relevant authority of the jurisdiction of organization of such Loan Party or
Non-Recourse Pledgor and a true and correct copy of its by‑laws or operating,
management or partnership agreement, or other organizational or governing
documents, and (ii) a good standing certificate as of a recent date for each
Loan Party and each Non-Recourse Pledgor from its jurisdiction of organization
or the substantive equivalent available in the jurisdiction of organization for
such Loan Party from the appropriate governmental officer in such jurisdiction.

(d)Closing Certificate.  The Administrative Agent shall have received a
certificate, signed by a Financial Officer of each Borrower and each other Loan
Party, dated as of the Effective Date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct in all material respects as
of such date (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material

80

 

--------------------------------------------------------------------------------

 

respects only as of such specified date, and that any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects), and (iii) demonstrating in reasonable detail that the
Borrowers are in compliance with Section 4.01(l).

(e)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid (including such fees in any Fee Letter), and all reasonable,
documented and out of pocket expenses for which invoices have been presented
(including the reasonable and documented fees and expenses of Vinson & Elkins,
LLP, outside legal counsel to the Administrative Agent), on or before the
Effective Date.  All such amounts will be paid with proceeds of Loans made on
the Effective Date and will be reflected in the funding instructions given by
the Borrower Representative to the Administrative Agent on or before the
Effective Date.

(f)Lien Searches.  The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the Loan Parties and Non-Recourse
Pledgors are organized, and such search shall reveal no Liens on any of the
assets of the Loan Parties or the Non-Recourse Pledgors except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.

(g)Pay-Off Letters.  The Administrative Agent shall have received satisfactory
pay-off letters for all existing Indebtedness to be repaid from the proceeds of
the initial Borrowing, confirming that all Liens in connection with such
Indebtedness upon any of the property of the Loan Parties constituting
Collateral will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit.

(h)Funding Account.  The Administrative Agent shall have received a written
notice setting forth the deposit account(s) of the Borrowers (the “Funding
Account”) to which the Administrative Agent is authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.

(i)Customer List.  The Administrative Agent shall have received a true and
complete customer list for each Borrower and its Domestic Subsidiaries, which
list shall state the customer’s name, mailing address and phone number and shall
be certified as true and correct in all material respects by a Financial Officer
of the Borrower Representative.

(j)Solvency.  The Administrative Agent shall have received a solvency
certificate of the Loan Parties dated as of the Effective Date signed by a
Financial Officer.

(k)Borrowing Base Certificate.  The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of a recent
date agreed to between the Borrowers and the Administrative Agent prior to the
Effective Date with customary supporting schedules and documentation.

(l)Closing Availability.  After giving effect to all Borrowings to be made on
the Effective Date, the issuance of any Letters of Credit on the Effective Date
and the payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ Indebtedness, liabilities, and obligations current, Availability shall
not be less than $20,000,000.

81

 

--------------------------------------------------------------------------------

 

(m)Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02 to be prior to the Liens of the Administrative Agent in the
applicable Collateral), shall have been filed, registered or recorded or
immediately upon the closing of this Agreement will be filed, registered or
recorded by Administrative Agent.

(n)Insurance.  The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and Section 4.12 of the Security Agreement.

(o)Letter of Credit Application.  If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).  The Borrowers shall have executed the
applicable Issuing Bank’s master agreement for the issuance of commercial
Letters of Credit.

(p)Tax Withholding.  The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(q)Corporate Structure.  The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrowers and their Restricted Subsidiaries shall be acceptable to the
Administrative Agent in its reasonable discretion.

(r)Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and such
other information or materials as the Administrative Agent shall include within
the scope of such field examination and audit, all of which shall be in form and
substance satisfactory to the Administrative Agent.

(s)Legal Due Diligence. The Administrative Agent shall have completed all legal
due diligence, the results of which shall be satisfactory to Administrative
Agent.

(t)Appraisals.  The Administrative Agent shall have received appraisals of the
Borrowers’ Inventory from one or more firms satisfactory to the Administrative
Agent, which appraisals shall be satisfactory to the Administrative Agent.

(u)Perfection Certificate.  The Administrative Agent shall have received an
executed copy of the Perfection Certificate.

(v)USA PATRIOT Act, Etc.  The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and the beneficial
ownership regulations (31 CFR §1010.230), for each Loan Party.

82

 

--------------------------------------------------------------------------------

 

(w)Government and Third Party Consents and Approvals.  The Administrative Agent
shall have received evidence that all consents and approvals, if any, required
to be obtained from any Governmental Authority or other Person in connection
with the Transactions (including member and shareholder approvals) have been
obtained and are in full force and effect.

(x)Term Loan Documents.  The Administrative Agent shall have received fully
executed copies of the Term Loan Documents, which shall be in form and substance
reasonably acceptable to the Administrative Agent and its counsel.

(y)Intercreditor Agreement.  The Administrative Agent shall have received a
fully executed copy of the Intercreditor Agreement, which shall be in form and
substance reasonably acceptable to the Administrative Agent and its counsel.

(z)Legal and Regulatory Matters. All legal (including tax) and regulatory
matters shall be satisfactory to the Administrative Agent and the Lenders,
including compliance with all applicable requirements of Regulations U, T and X
of the Board of Governors of the Federal Reserve System, and the Administrative
Agent shall have received a FR U-1 statement properly completed by the Company
with respect to any margin stock that is included as Collateral.

(aa)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent, any Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or be satisfied with, each document or other matter
required under this Section 4.01 to be consented to or approved by or be
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Effective Date specifying its
objection thereto.  The Administrative Agent shall notify the Borrower
Representative, the Lenders and the Issuing Banks of the Effective Date, and
such notice shall be conclusive and binding.  Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 2:00 p.m., Chicago time, on September 14, 2018 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

Section 4.02Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Loan Parties and the Non-Recourse
Pledgors set forth in the Loan Documents shall be true and correct in all
material respects with the same effect as though made on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such

83

 

--------------------------------------------------------------------------------

 

specified date, and that any representation or warranty which is subject to any
materiality qualifier shall be required to be true and correct in all respects).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Protective Advance shall be outstanding.

(c)After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(d)The making of such Loans or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, shall not be prohibited by, or subject the
Administrative Agent, any Lender or any Issuing Bank to, any penalty or onerous
condition under any applicable law.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 4.02.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section 4.02, unless otherwise directed by the
Required Lenders, the Administrative Agent may, but shall have no obligation to,
continue to make Loans and an Issuing Bank may, but shall have no obligation to,
issue, amend, renew or extend, or cause to be issued, amended, renewed or
extended, any Letter of Credit for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing, amending, renewing or extending, or causing the issuance, amendment,
renewal or extension of, any such Letter of Credit is in the best interests of
the Lenders.

ARTICLE V

Affirmative Covenants

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

Section 5.01Financial Statements; Borrowing Base and Other Information.  The
Borrowers will furnish to the Administrative Agent and each Lender:

(a)in accordance with then applicable law and not later than ninety (90) days
after the end of each fiscal year of the Company, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the

84

 

--------------------------------------------------------------------------------

 

Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied; provided that the Borrowers shall be deemed to
have furnished said annual audited financial statements for purposes of this
Section 5.01(a) if the same shall have timely been made available on “EDGAR” and
the Borrowers shall have complied with Section 5.01(l) in respect thereof;

(b)in accordance with then applicable law and not later than forty-five (45)
days after the end of each fiscal quarter of the Company, its consolidated
balance sheet and related statements of operations, stockholders' equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the Borrowers shall be deemed to have
furnished said annual audited financial statements for purposes of this Section
5.01(b) if the same shall have timely been made available on “EDGAR” and the
Borrowers shall have complied with Section 5.01(l) in respect thereof;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, (i) a schedule or report, in form and substance reasonably
satisfactory to the Administrative Agent, detailing the financial condition and
results of operations of the Company and its Restricted Subsidiaries after
eliminating the assets, liabilities and results of operations of Compressco and
(b) a compliance certificate of a Financial Officer of the Company in
substantially the form of Exhibit C (i) certifying, in the case of the financial
statements delivered under clause (b), that such statements present fairly in
all material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations of the Fixed Charge Coverage Ratio for the
fiscal quarter most recently ended and an indication of the Applicable Rate as a
result of such calculation, (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements most recently delivered pursuant to clause (a) above and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (v) certifying that the schedule or
report delivered pursuant to clause (i) above is true and correct in all
material respects;

(d)within ninety (90) days after the end of each fiscal year of the Company,
(commencing with the fiscal year ending December 31, 2018), its
internally-prepared consolidating financial statements reconciling the financial
condition of its Restricted Subsidiaries and Unrestricted Subsidiaries, in a
format reasonably acceptable to the Administrative Agent, certified by a
Financial Officer of the Company as presenting fairly in all material respects
the financial condition and results of operations of the Restricted Subsidiaries
and Unrestricted Subsidiaries of the Company in accordance with GAAP;

85

 

--------------------------------------------------------------------------------

 

(e)within sixty (60) days after the end of each fiscal year of the Company, but
in any event not more than sixty (60) days prior to the end of the previous
fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
cash flow statement) of the Company and its Restricted Subsidiaries for quarter
of the upcoming fiscal year (the “Projections”) in form reasonably satisfactory
to the Administrative Agent;

(f)as soon as available but in any event within twenty-five (25) days following
the end of each calendar month, and at such other times as may be reasonably
necessary to re-determine Availability or as may be reasonably requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request; provided that, at any time a Weekly Reporting Period exists,
a Borrowing Base Certificate shall be delivered weekly within three (3) Business
Days after the end of each calendar week;

(g)as soon as available but in any event within twenty-five (25) days following
the end of each calendar month and at such other times as may be reasonably
requested by the Administrative Agent, as of the period then ended, all
delivered electronically in a text formatted file acceptable to the
Administrative Agent:

(i)a detailed aging of the Borrowers’ Accounts, including all invoices aged by
invoice date and due date (with an explanation of terms offered), prepared in a
manner reasonably acceptable to the Administrative Agent, together with a
summary specifying the name, address, and balance due for each Account Debtor;

(ii)a schedule detailing the Borrowers’ Inventory, in form satisfactory to the
Administrative Agent, (A) by location (showing Inventory in transit and any
Inventory located with a third party under any consignment, bailee arrangement,
warehouse agreement or other arrangement, as applicable), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost or market value,
determined on a first in, first out basis and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, and (B) including a report
of any variances or other results of Inventory counts performed by the Borrowers
since the last Inventory schedule (including information regarding sales or
other reductions, additions, returns or credits issued by the applicable
Borrower);

(iii)a worksheet of calculations prepared by the Borrowers to determine Eligible
Accounts and Eligible Inventory, such worksheets detailing the Accounts and
Inventory excluded from Eligible Accounts and Eligible Inventory and the reason
for such exclusion; and

(iv)a reconciliation of the Borrowers’ Accounts and Inventory between (A) the
amounts shown in the applicable Borrower’s general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above and
(B) the amounts and dates shown in the reports delivered pursuant to clauses (i)
and (ii) above and the Borrowing Base Certificate delivered pursuant to clause
(e) above as of such date;

86

 

--------------------------------------------------------------------------------

 

provided, that at any time a Weekly Reporting Period exists, the Administrative
Agent, in its sole discretion, may require delivery of the information required
by this clause (f) weekly within three (3) Business Days after the end of each
calendar week;

(h)as soon as available but in any event within twenty-five (25) days following
the end of each calendar month and at such other times as may be reasonably
requested by the Administrative Agent, as of the month then ended, a schedule
and aging of the Borrower’s accounts payable, delivered electronically in a text
formatted file acceptable to the Administrative Agent; provided, that at any
time a Weekly Reporting Period exists, the Administrative Agent, in its sole
discretion, may require delivery of the information required by this clause (g)
weekly within three (3) Business Days after the end of each calendar week;

(i)as soon as available but in any event within thirty (30) days following the
end of each six month period ending June 30  and December 31, and at such other
times as may be reasonably requested by the Administrative Agent, an updated
customer list for each Borrower and its Restricted Subsidiaries, which list
shall state the customer’s name, mailing address and phone number, delivered
electronically in a text formatted file acceptable to the Administrative Agent
and certified as true and correct by a Financial Officer of the Borrower
Representative;

(j)promptly upon the Administrative Agent’s reasonable request:

(i)copies of invoices issued by the Borrowers in connection with any Accounts,
field tickets, bid proposals, credit memos, shipping and delivery documents, and
other information related thereto;

(ii)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory purchased by any Loan Party; and

(iii)a schedule detailing the balance of all intercompany accounts of the Loan
Parties;

(k)as soon as available but in any event within twenty (20) days following the
end of each calendar month and at such other times as may be reasonably
requested by the Administrative Agent, as of the period then ended, each
Borrower’s sales journal, cash receipts journal (identifying trade and non-trade
cash receipts) and debit memo/credit memo journal; provided that, at any time a
Weekly Reporting Period exists, the Administrative Agent, in its sole
discretion, may require delivery of the information required by this clause (5)
weekly within three (3) Business Days after the end of each calendar week;

(l)promptly after the same become publicly available (whether on “EDGAR” or
otherwise), copies of all periodic and other reports, proxy statements and other
materials filed by the Company with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be;

(m)promptly after any request therefor by the Administrative Agent or any
Lender, and not more frequently than once per calendar year copies of (i) any
documents described in Section 101(k)(1) of ERISA that any Borrower or any ERISA
Affiliate may request with respect

87

 

--------------------------------------------------------------------------------

 

to any Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of
ERISA that any Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if a Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the applicable Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(n)promptly following any reasonable request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and

(o)promptly following any request therefor, such other information regarding the
operations, material changes in ownership of Equity Interests, business affairs
and financial condition of any Loan Party or any of its Subsidiaries, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

Section 5.02Notices of Material Events. The Borrowers will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a)the occurrence of any Default;

(b)receipt of any written notice of any investigation by a Governmental
Authority or any litigation or legal proceeding commenced or threatened in
writing against any Loan Party, any Non-Recourse Pledgor or any of its
Restricted Subsidiaries that (i) seeks damages in excess of $15,000,000 not
covered by insurance, (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets, (iv) alleges
criminal misconduct constituting a felony by any Loan Party, any Non-Recourse
Pledgor or any Restricted Subsidiary, (v) alleges the material violation of, or
seeks to impose remedies under, any Environmental Law or related Requirement of
Law, or seeks to impose any material Environmental Liability, (vi) asserts
liability on the part of any Loan Party, any Non-Recourse Pledgor or any
Restricted Subsidiary in excess of $15,000,000 in respect of any tax, fee,
assessment, or other governmental charge, or (vii) involves any product recall;

(c)any Lien (other than Liens permitted pursuant to Section 6.02) or claim made
or asserted against any of the Collateral;

(d)any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance;

(e)within five (5) Business Days of receipt thereof, any and all default notices
received under or with respect to any leased location or public warehouse where
Collateral in value in excess of $2,500,000 in the aggregate is located;

88

 

--------------------------------------------------------------------------------

 

(f)all material amendments to and terminations of any Material Indebtedness or
any of the agreements listed on Schedule 3.12, if any, together with a copy of
each such amendment or termination;

(g)within five (5) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment thereto, together with copies of
all agreements evidencing such Swap Agreement or amendment;

(h)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Restricted Subsidiaries in an aggregate
amount exceeding $5,000,000; and

(i)any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth a reasonable summary of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

Section 5.03Existence; Conduct of Business.  Each Loan Party will, and will
cause each Restricted Subsidiary and each Non-Recourse Pledgor to, (a) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, the rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business, (b) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03, and
(c) carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted, and
businesses reasonably related thereto.

Section 5.04Payment of Obligations.  Each Loan Party will, and will cause each
Restricted Subsidiary and each Non-Recourse Pledgor to, pay or discharge all
Material Indebtedness and all other material liabilities and obligations,
including all federal and state and all other material Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party, Non-Recourse Pledgor or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect; provided, however, that each
Loan Party will, and will cause each of its Restricted Subsidiaries to, remit
taxes withheld from employees’ wages and other payroll taxes to appropriate
Governmental Authorities as and when claimed to be due, notwithstanding the
foregoing exceptions.

89

 

--------------------------------------------------------------------------------

 

Section 5.05Maintenance of Properties.  Each Loan Party will, and will cause
each Restricted Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted provided that this Section shall not prevent the Loan Parties or
any Restricted Subsidiary from discontinuing the operation and maintenance of
certain of its properties if such discontinuance is desirable in the conduct of
its business and could not reasonably be expected to have a Material Adverse
Effect.

Section 5.06Books and Records; Inspection Rights; Field Examinations.

(a)Each Loan Party will, and will cause each Restricted Subsidiary to, (i) keep
proper books of record and account in which full, true and correct entries in
all material respects are made of all dealings and transactions in relation to
its business and activities and (ii) permit any representatives designated by
the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents, field examiners and appraisers retained by the Administrative Agent),
upon reasonable prior notice and during normal business hours, to visit and
inspect its properties, to conduct at such Loan Party’s premises field
examinations of such Loan Party’s assets, liabilities, books and records,
including examining and making extracts from its books and records,
environmental assessment reports, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during normal business hours and as often as reasonably requested.  Each
Loan Party acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to such Loan Party’s assets for internal use by the Administrative
Agent and the Lenders. Notwithstanding anything to the contrary in this
Section 5.06, subject to Section 9.12, none of the Borrowers nor any Subsidiary
shall be required to disclose, permit the inspection, examination or making
copies or abstracts of any document, information or other matter that (i)
constitutes non-financial trade secrets or non-financial proprietary information
(except following an Event of Default in connection with the enforcement,
collection or protection of the Administrative Agent’s and the Lenders’ rights
in connection with the Loan Documents, but subject at all times to Section
9.12), (ii) in respect of which disclosure to the Agent or any Lender (or their
respective representatives or contractors) is prohibited by any Requirement of
Law or contractual obligation or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work-product; provided that subclause (i)
above and this subclause (iii) shall not prevent or excuse the Loan Parties from
delivering any notices required to be delivered pursuant to Section 5.02.

(b)The Loan Parties shall be responsible for the costs of expenses of one (1)
field examination during any 12-month period and one (1) additional field
examination (for the total of two (2) such field examinations during any
12-month period) conducted at any time after Availability falls below the
greater of (i) $20,000,000 and (ii) 25% of the lesser of the Borrowing Base and
the Commitments; provided, the Loan Parties shall be responsible for the costs
and expenses of all field examinations conducted while an Event of Default has
occurred and is continuing; provided, further, that field examinations conducted
in connection with a Borrower designation pursuant to Section 5.17 shall be
disregarded for purposes of the limitation with respect to the Loan Parties
reimbursement obligations set forth in this Section 5.06(b).

Section 5.07Compliance with Laws and Material Contractual Obligations. Each Loan
Party will, and will cause each Restricted Subsidiary and each Non-Recourse
Pledgor to,

90

 

--------------------------------------------------------------------------------

 

(a) comply in all material respects with each Requirement of Law applicable to
it or its property (including Environmental Laws, Anti-Corruption Laws and
Sanctions) and (b) perform its obligations under Material Contracts and other
written agreements to which it is a party, except, in each case, where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Loan Party, its Restricted Subsidiaries, the Non-Recourse Pledgors and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

Section 5.08Use of Proceeds.

(a)The proceeds of the Loans and the Letters of Credit will be used only to
refinance certain indebtedness of the Loan Parties existing on the Effective
Date, finance expenses incurred in connection with the Transactions and for
working capital needs, capital expenditures and other general corporate
purposes, including, without limitation, to finance Permitted Acquisitions, of
the Loan Parties.  No part of the proceeds of any Loan and no Letter of Credit
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of Regulations T, U or X of the Board.

(b)No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and each Borrower shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use,
directly or to the Loan Parties’ knowledge, indirectly, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent that such activities, businesses or transaction would be prohibited
by Sanctions if conducted by a corporation incorporated in the U.S. or the
European Union, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

(c)No Loan Party will use the proceeds of any Loans to make any payment of the
Swiftwater Earnout unless no Default or Event of Default exists immediately
before or after giving pro forma effect to such payment.

Section 5.09Accuracy of Information.  The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder (when taken as a whole) contains no material
misstatement of fact or omits to state any material fact (other than
industry-wide risks normally associated with the types of businesses conducted
by the Loan Parties) necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, as of the date
made or deemed made, and the furnishing of such information shall be deemed to
be a representation and warranty by the Borrowers on the date thereof as to the
matters specified in this Section 5.09; provided that, with respect to projected
financial information, the Loan Parties will only ensure that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time.

91

 

--------------------------------------------------------------------------------

 

Section 5.10Insurance. Each Loan Party will, and will cause each Restricted
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company insurance in such
amounts (with no greater risk retention) and against such risks and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar
locations.  The Borrowers will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. The Loan Parties will, and will cause each Restricted Subsidiary to,
maintain flood insurance on all real property constituting Collateral, from such
providers, in amounts and on terms in accordance with the Flood Laws or as
otherwise satisfactory to all Lenders.

Section 5.11Casualty and Condemnation.  The Borrowers will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) to the extent applicable, ensure that
the Net Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of this Agreement and the Collateral Documents.

Section 5.12Appraisals.  At any time that the Administrative Agent requests,
each Loan Party will, and will cause each of its Restricted Subsidiaries to,
provide the Administrative Agent with appraisals or updates thereof of its
Inventory from an appraiser selected and engaged by the Administrative Agent,
and prepared on a basis satisfactory to the Administrative Agent, such
appraisals and updates to include, without limitation, information required by
any applicable Requirement of Law.  If no Event of Default has occurred and is
continuing, the Loan Parties shall be responsible for the costs and expenses of
(i) one appraisal during any twelve (12) month period or (ii) up to two
appraisals during any twelve (12) month period during which Availability falls
below the greater of (x) $20,000,000 and (y) 25% of the lesser of the Borrowing
Base and the Commitments at any time during such period.  Additionally, there
shall be no limitation on the number or frequency of Inventory appraisals if an
Event of Default has occurred and is continuing, and the Loan Parties shall be
responsible for the costs and expenses of any such appraisals conducted while an
Event of Default has occurred and is continuing.

Section 5.13Depository Banks.  Each Borrower and each Restricted Subsidiary will
maintain one or more of the Lenders as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity and other deposit accounts for the conduct of its business; provided
that the Borrowers and their Restricted Subsidiaries may maintain Excluded
Deposit Accounts (as defined in the Security Agreement) subject to the
limitations and requirements of the Security Agreement.

Section 5.14Additional Collateral; Further Assurances.

(a)Subject to applicable Requirement of Law, the Borrowers and each of their
Restricted Subsidiaries will cause each Material Domestic Subsidiary that is not
an Unrestricted Subsidiary formed or acquired after the date of this Agreement
and any Person (other than an Unrestricted Subsidiary) that otherwise becomes a
Material Domestic Subsidiary after the date of

92

 

--------------------------------------------------------------------------------

 

this Agreement to become either (i) a Loan Guarantor or (ii) a Loan Guarantor
and a Borrower, as elected by the Borrowers, by executing a Joinder Agreement
and an assumption agreement to the Security Agreement in substantially the form
attached as an annex thereto within thirty (30) days of such formation or
acquisition or of such Person otherwise becoming a Material Domestic Subsidiary
(or such later date as the Administrative Agent may agree in its sole
discretion). Upon execution and delivery thereof, each such Person (A) shall
automatically become either (x) a Loan Guarantor or (y) a Loan Guarantor and a
Borrower, as applicable, hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents and
(B) will grant Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, in any property of such Loan
Party which constitutes Collateral; provided that if such Person is to become a
Borrower, the requirements of Section 5.17 shall have been satisfied.

(b)Subject to the Intercreditor Agreement, each Loan Party will cause (i) 100%
of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries (other than subsidiaries of CSI Compressco LP) owned by such Loan
Party and (ii) 65% of the issued and outstanding Equity Interests entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned
by any Loan Party or any of their Domestic Subsidiaries (other than subsidiaries
of CSI Compressco LP), in each case, to be subject at all times to a perfected
Lien in favor of the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request.

(c)Subject to the Intercreditor Agreement, each Loan Party will, and will cause
each of its Restricted Subsidiaries to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agent such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and all at the expense of the Loan
Parties.

(d)To the extent any real property is included in the Collateral, each Loan
Party will, and will cause each Subsidiary to, execute and/or deliver, as
applicable, such other documents as the Administrative Agent may reasonably
request on behalf of any Lender that is a regulated financial institution or any
Affiliate of such a Lender (each, a “Regulated Lender Entity”), in each case, to
the extent such other documents are required for compliance by such Regulated
Lender Entity with applicable law with respect to flood insurance diligence,
documentation and coverage under all applicable Flood Laws. Prior to signing by
the Loan Parties of any mortgage or deed of trust to secure the Secured
Obligations, the applicable Loan Parties and the Administrative Agent shall have
provided each Regulated Lender Entity requesting the same a copy of the life of
loan flood zone determination relative to the property to be subject to such
mortgage or deed of trust

93

 

--------------------------------------------------------------------------------

 

delivered to the Administrative Agent and copies of the other documents required
by any such Regulated Lender Entity as provided in the preceding sentence and
shall have received confirmation from each Regulated Lender Entity that flood
insurance due diligence and flood insurance compliance has been completed by
such Regulated Lender Entity (such confirmation not to be unreasonably withheld,
conditioned or delayed, and shall be delivered promptly upon such completion by
the applicable Regulated Lender Entity).

(e)If any material assets (excluding any real property and any other Excluded
Assets) are acquired by any Loan Party after the Effective Date (other than
assets constituting Collateral under the Security Agreement or any other
Collateral Document that become subject to the Lien under the Security Agreement
or such other Collateral Document upon acquisition thereof), the Borrower
Representative will (i) notify the Administrative Agent and the Lenders thereof
and, if requested by the Administrative Agent or the Required Lenders, cause
such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each applicable Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this Section
5.14, all at the expense of the Loan Parties.

Section 5.15Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Covenants With Respect to Unrestricted Subsidiaries.

(a)Unless designated as an Unrestricted Subsidiary in accordance with Section
5.15(b), any Person (other than Compressco or any future subsidiaries of
Compressco) that becomes a Subsidiary of the Company or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary.

(b)The Borrower Representative may designate, by written notification thereof to
the Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) prior, and
immediately after giving effect, to such designation (including after giving
effect to the reclassification of any Investments in, Indebtedness of, and/or
Liens on the assets of, such Subsidiary), no Default or Event of Default exists,
(ii) such designation is deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation of the Company’s direct and indirect ownership interest in such
Subsidiary and such Investment would be permitted to be made at the time of such
designation under Section 6.04, (iii) immediately after giving effect to such
designation, the Aggregate Revolving Exposure shall not exceed the lesser of (x)
the aggregate Commitments of the Lenders and (y) the Borrowing Base (after
giving effect to the removal from the Borrowing Base of any of such Restricted
Subsidiary’s Accounts or Inventory which were included in the Borrowing Base
immediately prior to such designation), and (iv) such Subsidiary is not a
“restricted subsidiary” or guarantor with respect to the Specified Term
Indebtedness.  Except as provided in this Section 5.15(b), no Restricted
Subsidiary may be designated or redesignated as an Unrestricted Subsidiary.

(c)The Borrower Representative may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Loan Parties and such Restricted
Subsidiary contained in each of the Loan Documents with respect to such
Restricted Subsidiary are true and correct in all material respects

94

 

--------------------------------------------------------------------------------

 

on and as of such date as if made on and as of the date of such redesignation
(or, if stated to have been made expressly as of an earlier date, were true and
correct as of such date), (ii) no Default would be caused by such designation,
and (iii) the applicable Loan Party and such Restricted Subsidiary each comply
with the requirements under Section 5.14(c), at which time such Subsidiary shall
cease to be an “Unrestricted Subsidiary” and shall become a “Restricted
Subsidiary” for purposes of this Agreement and the other Loan Documents without
any amendment, modification or other supplement to any of the foregoing.  Any
such designation shall be treated as a recovery of the applicable Loan Party’s
Investment in such Unrestricted Subsidiary in an amount equal to the lesser of
the fair market value at such time of the applicable Loan Party’s direct and
indirect ownership interest in such Subsidiary or the amount of the applicable
Loan Party’s Investment previously made in (and not previously recovered from)
such Unrestricted Subsidiary.

(d)The Loan Parties:

(i)will cause the management, business and affairs of the Company and its
Restricted Subsidiaries to be conducted in such a manner (including, without
limitation, by keeping separate books of account, furnishing separate balance
sheets and income statements of Unrestricted Subsidiaries to creditors and
potential creditors thereof (to the extent required hereunder) and by not
permitting properties of Unrestricted Subsidiaries to be commingled with those
of the Loan Parties) so that each Unrestricted Subsidiary will be treated as an
entity separate and distinct from the Company and its Restricted Subsidiaries;  

(ii)will cause each Unrestricted Subsidiary to refrain from maintaining its
assets in such a manner that would make it costly or difficult to segregate,
ascertain or identify as its individual assets from those of any other Loan
Party;

(iii)will not, and will not permit any other Loan Party to, incur, assume,
guarantee or be or become liable for any Indebtedness of any of the Unrestricted
Subsidiaries except to the extent permitted by this Agreement; and

(iv)the Loan Parties will not permit any Unrestricted Subsidiary to hold any
Equity Interest in, or any Indebtedness of, any Loan Party or any Restricted
Subsidiary.

Section 5.16Post-Closing Obligations.  

(a)Control Agreements.  With respect to any deposit account, securities account
or commodity account of the Loan Parties other than any Excluded Deposit
Accounts (as defined in the Security Agreement), within thirty (30) days
following the Effective Date (or such later date the Administrative Agent may
agree to in its sole discretion), the applicable Loan Party will either
(i) close such account, provide evidence of such closure satisfactory to the
Administrative Agent, and transfer the remaining balance of such account, if
any, to an account subject to a Deposit Account Control Agreement, Securities
Account Control Agreement or Commodity Account Control Agreement, as applicable,
or (ii) provide to the Administrative Agent a Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement, as
applicable, for such account in accordance with Section 4.14 of the Security
Agreement

95

 

--------------------------------------------------------------------------------

 

(b)Collateral Access Agreements.  Within ninety (90) days following the
Effective Date (or such later date the Administrative Agent may agree to in its
sole discretion), the Borrowers shall use their commercial reasonable efforts to
deliver, or cause to be delivered, each Collateral Access Agreement required to
be delivered pursuant to Section 4.13 of the Security Agreement, each in form
and substance reasonably satisfactory to the Administrative Agent; provided
that, the Borrowers’ failure to deliver or cause to be delivered, such
Collateral Access Agreements shall not constitute an Event of Default but shall
be subject to the establishment of Rent Reserves against Eligible Inventory in
accordance with this Agreement.

Section 5.17Designation of Additional Borrowers.  The Borrower Representative
may designate, by written notification thereof to the Administrative Agent, any
Restricted Subsidiary formed or acquired after the date of this Agreement or any
existing Loan Guarantor as a Borrower hereunder and such Subsidiary shall become
a Borrower hereunder upon:

(a)execution and delivery by such Restriction Subsidiary of each of the
following, which shall be in form and substance reasonably satisfactory to the
Administrative Agent:

(i)

(A)if the applicable Restricted Subsidiary is a Loan Guarantor immediately prior
to such designation, a Borrower Assumption Agreement in the form of Exhibit D-2;
or

(B)if the applicable Restricted Subsidiary is not a Loan Guarantor immediately
prior to such designation, a Joinder Agreement pursuant to which the Restricted
Subsidiary agrees to become both a Borrower and a Loan Guarantor;

(ii)a certificate of such Subsidiary, executed by such Subsidiary’s Secretary or
Assistant Secretary, which shall certify the resolutions of its board of
directors, board of managers, members or other governing body authorizing the
execution, delivery and performance of the Joinder Agreement referred to in
clause (a)(i) above and the performance of its obligations under the Loan
Documents as a Borrower;

(iii)legal opinions and other documents consistent with those delivered by the
existing Borrowers on the Effective Date, to the extent requested by the
Administrative Agent;

(b)the Administrative Agent and the Lenders receipt of all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the beneficial ownership regulations (31 CFR §1010.230), for
such Subsidiary; and

(c)the Administrative Agent shall have received confirmation from each Regulated
Lender Entity that it has completed its compliance procedures with respect to
all applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the beneficial ownership
regulations (31 CFR §1010.230), for such

96

 

--------------------------------------------------------------------------------

 

Subsidiary (such confirmation not to be unreasonably withheld, conditioned or
delayed, and shall be delivered promptly upon such completion by the applicable
Regulated Lender Entity).

ARTICLE VI

Negative Covenants

Until all of the Secured Obligations have been Paid in Full, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the other Loan Parties, with the Lenders that:

Section 6.01Indebtedness.  No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a)the Secured Obligations;

(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals, refinancings and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c)Indebtedness of any Borrower owed to any Restricted Subsidiary and of any
Restricted Subsidiary owed to any Borrower or any other Restricted Subsidiary,
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party owed to any Borrower or to any other Loan Party shall be subject to
Section 6.04 and (ii) Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;

(d)Guarantees by any Borrower of Indebtedness of any Restricted Subsidiary and
by any Restricted Subsidiary of Indebtedness of any Borrower or any other
Restricted Subsidiary, provided that (i) the Indebtedness so Guaranteed is
permitted by this Section 6.01, (ii) Guarantees by any Borrower or any other
Loan Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be subject to Section 6.04 and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e)Indebtedness of any Borrower or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(specifically not including Accounts or Inventory) whether or not constituting
purchase money Indebtedness, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) below; provided that (i) such Indebtedness is incurred prior to
or within ninety (90) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness outstanding pursuant to this clause (e) shall not exceed
$30,000,000 at any time;

(f)Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being

97

 

--------------------------------------------------------------------------------

 

referred to herein as the “Refinance Indebtedness”) of any of the Indebtedness
described in clauses (b), (e), (i), (j) and (k) hereof (such Indebtedness being
referred to herein as the “Original Indebtedness”); provided that (i) such
Refinance Indebtedness does not increase the principal amount or interest rate
of the Original Indebtedness, (ii) any Liens securing such Refinance
Indebtedness are not extended to any additional property of any Loan Party or
any Restricted Subsidiary, (iii) no Loan Party or any Restricted Subsidiary that
is not originally obligated with respect to repayment of such Original
Indebtedness is required to become obligated with respect to such Refinance
Indebtedness, (iv) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness, (v) the terms of
such Refinance Indebtedness other than fees and interests are not less favorable
to the obligor thereunder than the original terms of such Original Indebtedness
and (vi) if such Original Indebtedness was subordinated in right of payment to
the Secured Obligations, then the terms and conditions of such Refinance
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Administrative Agent and the Lenders as those that were
applicable to such Original Indebtedness;

(g)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h)Indebtedness of any Loan Party in respect of performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business;

(i)Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (i),
together with any Refinance Indebtedness in respect thereof permitted by clause
(f) above, shall not exceed $25,000,000 at any time outstanding;

(j)other unsecured Indebtedness, so long as the aggregate principal amount of
Indebtedness outstanding pursuant to this clause (j) shall not exceed
$50,000,000 at any time;

(k)Indebtedness arising under the Term Loan Agreement as in effect on the
Effective Date; provided, that (i) such Indebtedness is subject to the
Intercreditor Agreement and (ii) the aggregate principal amount of all such
Indebtedness arising under this clause (k) of this Section 6.01 shall not exceed
$275,000,000 at any time outstanding (such Indebtedness, the “Specified Term
Indebtedness”);

(l)unsecured Indebtedness of any Loan Party pursuant to Swap Agreements
permitted by Section 6.07 entered into for non-speculative purposes;

(m)Capital Lease Obligations incurred by any Borrower or any Restricted
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.06;

98

 

--------------------------------------------------------------------------------

 

(n)Subordinated Indebtedness and Refinance Indebtedness in respect thereof in an
aggregate principal amount not exceeding $50,000,000 at any time outstanding;

(o)Indebtedness of Foreign Subsidiaries and Refinance Indebtedness in respect
thereof; provided that, the aggregate outstanding principal amount of
Indebtedness permitted pursuant to this clause (o) (excluding any intercompany
Indebtedness of such Foreign Subsidiaries permitted hereunder) shall not exceed
$25,000,000;

(p)Indebtedness consisting of a purchase price or similar adjustment which is
incurred by Borrower or its Restricted Subsidiaries in connection with any
disposition permitted under this Agreement;

(q)endorsements of negotiable instruments for collection in the ordinary course
of business; and

(r)Indebtedness assumed or acquired in connection with any Acquisition permitted
under this Agreement in an aggregate amount not in excess of $10,000,000 at any
time outstanding, if such Indebtedness was not incurred in contemplation of such
Acquisition.

Section 6.02Liens.  No Loan Party will, nor will it permit any Restricted
Subsidiary or any Non-Recourse Pledgor to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including Accounts) or rights in
respect of any thereof, except:

(a)Liens securing the Secured Obligations and any other Liens created pursuant
to any Loan Document;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of any Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i)  such Lien shall not apply to any other property or asset of such
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof other than the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith;

(d)Liens on fixed or capital assets (but specifically not including Accounts or
Inventory) acquired, constructed or improved by any Borrower or any Restricted
Subsidiary; provided that (i) such Liens secure Indebtedness permitted by clause
(e) of Section 6.01, (ii) such Liens and the Indebtedness secured thereby are
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of any Borrower or any Restricted Subsidiary;

(e)any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Restricted
Subsidiary or existing

99

 

--------------------------------------------------------------------------------

 

on any property or asset (other than Accounts and Inventory) of any Person that
becomes a Loan Party after the date hereof prior to the time such Person becomes
a Loan Party; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Loan Party, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Loan Party and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party, as the case may be, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof other than the
amount of premiums paid thereon, and the fees and expenses incurred in
connection therewith;

(f)Liens of a collecting bank arising in the ordinary course of business under
Section 4‑208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;

(g)Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;

(h)Liens securing the Specified Term Indebtedness subject to the terms and
conditions of the Intercreditor Agreement;

(i)any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by any Borrower or any Restricted Subsidiary, as tenant,
in the ordinary course of business;

(j)Liens that are contractual rights of set-off existing solely with respect to
cash and cash equivalents (i) relating to the establishment of depository
relations with banks or securities intermediaries not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts of any Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
any Borrower and any Restricted Subsidiary;

(k)licenses of intellectual property granted in the ordinary course of business
and not interfering in any material respect with the ordinary conduct of
business of any Borrower or any Restricted Subsidiary;

(l)Liens solely on any cash earnest money deposits made by any Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement in respect of any investment permitted hereunder;

(m)Liens securing Indebtedness incurred pursuant to Section 6.01(o); provided
that such Liens do not extend to or encumber any assets that constitute
Collateral;

(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(o)Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary;
and

100

 

--------------------------------------------------------------------------------

 

(p)other Liens not otherwise permitted under clauses (a) through (o) of this
Section 6.02, so long as (i) the aggregate principal amount of all Indebtedness
secured under this clause (p) shall not exceed $20,000,000 in the aggregate at
any time and (ii) such Liens do not apply to any Accounts or Inventory of the
Loan Parties.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to (i) any Loan Party’s (A) Accounts, other
than those permitted under clause (a) of the definition of Permitted
Encumbrances and clauses (a) and (h) above and (B) Inventory, other than those
permitted under clauses (a) and (b) of the definition of Permitted Encumbrances
and clauses (a) and (h) above or (ii) any Non-Recourse Pledgor’s Compressco
Units other than those permitted under clause (a) of the definition of Permitted
Encumbrances and clause (a) and (h) of this Section 6.02.

Section 6.03Fundamental Changes.  (a) No Loan Party will, nor will it permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Restricted Subsidiary or other Person may merge into any Loan Party in a
transaction in which such Loan Party is the surviving entity (or if a Borrower
is a party to such merger, than such Borrower shall be the surviving entity),
(ii) any Loan Party (other than a Borrower) may merge into any other Loan Party
in a transaction in which the surviving entity is a Loan Party, (iii) any
Restricted Subsidiary that is not a Loan Party may merge into another Restricted
Subsidiary that is not a Loan Party and (iv) any Restricted Subsidiary that is
not a Loan Party may liquidate or dissolve if the Borrower which owns such
Restricted Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of such Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

(b)No Loan Party will, nor will it permit any Restricted Subsidiary to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrowers and their Subsidiaries on the date hereof and
businesses reasonably related thereto.

(c)No Loan Party will, nor will it permit any Restricted Subsidiary to, change
its fiscal year from the basis in effect on the Effective Date.

(d)No Loan Party will change the accounting basis upon which its financial
statements are prepared except as permitted or required by GAAP.

Section 6.04Investments, Loans, Advances, Guarantees and Acquisitions.  No Loan
Party will, nor will it permit any Restricted Subsidiary to, form any subsidiary
after the Effective Date, or purchase, hold or acquire (including pursuant to
any merger with any Person that was not a Loan Party and a wholly owned
Subsidiary prior to such merger) any evidence of Indebtedness or Equity
Interests or other securities (including any option, warrant or other right to
acquire any of the foregoing) of, make or permit to exist any loans or advances
to, Guarantee any obligations of, or make or permit to exist any investment or
any other interest in, any other Person, or purchase

101

 

--------------------------------------------------------------------------------

 

or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

(a)Permitted Investments, subject to control agreements in favor of the
Administrative Agent for the benefit of the Secured Parties or otherwise subject
to a perfected security interest in favor of the Administrative Agent for the
benefit of the Secured Parties;

(b)investments in existence on the date hereof and described in Schedule 6.04;

(c)investments by the Borrowers and the Restricted Subsidiaries in Equity
Interests in their respective Restricted Subsidiaries, provided that (i) any
such Equity Interests held by a Loan Party, subject to the Intercreditor
Agreement, shall be pledged pursuant to the Security Agreement (subject to the
limitations applicable to Equity Interests of a Foreign Subsidiary referred to
in Section 5.14) and (ii) the aggregate amount of investments by Loan Parties in
Restricted Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under clause (ii) to the proviso to Section 6.04(d)
and outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall
not exceed $1,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(d)loans or advances made by any Loan Party to any Restricted Subsidiary and
made by any Restricted Subsidiary to a Loan Party or any other Restricted
Subsidiary, provided that (i) any such loans and advances made by a Loan Party
shall be evidenced by a promissory note pledged pursuant to the Security
Agreement and (ii) the amount of such loans and advances made by Loan Parties to
Restricted Subsidiaries that are not Loan Parties (together with outstanding
investments permitted under clause (ii) to the proviso to Section 6.04(c) and
outstanding Guarantees permitted under the proviso to Section 6.04(e)) shall not
exceed $1,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(e)Guarantees constituting Indebtedness permitted by Section 6.01, provided that
the aggregate principal amount of Indebtedness of Restricted Subsidiaries that
are not Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under clause (ii) to the proviso to
Section 6.04(c) and outstanding intercompany loans permitted under clause (ii)
to the proviso to Section 6.04(d)) shall not exceed $1,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);

(f)loans or advances made by a Loan Party to its employees in the ordinary
course of business consistent with past practices up to a maximum of $2,500,000
in the aggregate at any one time outstanding;

(g)notes payable, or stock or other securities issued by Account Debtors to a
Loan Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;

(h)investments in the form of Swap Agreements permitted by Section 6.07;

(i)investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of a Borrower or consolidates or merges with a Borrower or
any of the

102

 

--------------------------------------------------------------------------------

 

Restricted Subsidiaries (including in connection with a Permitted Acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such merger;

(j)investments received in connection with the disposition of assets permitted
by Section 6.05;

(k)investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l)investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(m)investments constituting Permitted Acquisitions so long as the Acquisition
Payment Conditions are satisfied;

(n)investments to the extent that the payment for such Investment is made in
exchange for, or with the proceeds of substantially contemporarily issued,
Equity Interests of the Borrowers; and

(o)other investments, including investments in Unrestricted Subsidiaries and
Foreign Subsidiaries, so long as the Payment Conditions are satisfied at the
time each such investment is made; provided, that, the Payment Conditions shall
not apply to, and the Loan Parties and Restricted Subsidiaries may convert the
Series A Convertible Preferred Units held by the Loan Parties and their
Restricted Subsidiaries into common units of CSI Compressco LP.

Section 6.05Asset Sales.  No Loan Party will, nor will it permit any Restricted
Subsidiary or any Non-Recourse Pledgor to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will any
Borrower permit any Restricted Subsidiary to issue any additional Equity
Interest in such Restricted Subsidiary (other than in compliance with Section
6.03 or to another Borrower or another Restricted Subsidiary in compliance with
Section 6.04), except:

(a)sales, transfers and dispositions of (i) Inventory in the ordinary course of
business, (ii) Permitted Investments in the ordinary course of business and
(iii) used, obsolete, worn out or surplus equipment or property in the ordinary
course of business;

(b)sales, transfers and dispositions of assets to any Borrower or any Restricted
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;

(c)sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(d)Sale and Leaseback Transactions permitted by Section 6.06;

103

 

--------------------------------------------------------------------------------

 

(e)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, or confiscation or requisition of use of, any property or asset of any
Borrower or any Restricted Subsidiary;

(f)to the extent constituting a disposition or transfer, the making of
investments permitted under Section 6.04, the granting of Liens permitted under
Section 6.02 and the making of Restricted Payments permitted under Section 6.08;

(g)abandonment, cancellation or disposition of any intellectual property of any
Loan Party in the ordinary course of business;

(h)sales, transfers and other dispositions of assets (other than (i) Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold, (ii) Accounts, (iii) Inventory and (iv)
Compressco Units) that are not permitted by any other clause of this
Section 6.05, provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this paragraph (h) shall
not exceed $25,000,000 during any fiscal year of the Company;

(i)any disposition of the Company’s Equity Interests pursuant to any employee or
director option program, benefit plan or compensation program;

(j)the granting of Permitted Liens;

(k)the use or transfer of cash and Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the Collateral Documents;

(l)the leasing or subleasing of assets of any Loan Party or its Subsidiaries in
the ordinary course of business;

(m)the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of the Company to the extent not prohibited hereunder;

(n)equity contributions and other transfers from a Loan Party to any of its
Subsidiaries that is a Loan Party;

(o)dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property; provided, that to
the extent the property being transferred constitutes Collateral, such
replacement property shall constitute Collateral;

provided that all sales, transfers, leases and other dispositions permitted by
this Section 6.05 (i) other than those permitted by paragraphs (b), (e), (g),
(i), (j), and (n) above, shall be made for fair value and (ii) other than those
permitted by paragraphs (b), (e), (g), (i), (j), (m), (n) and (o) shall be made
for at least seventy-five percent (75%) cash consideration.

104

 

--------------------------------------------------------------------------------

 

Section 6.06Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets by any Borrower or any Restricted Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 90 days after such Borrower or
such Restricted Subsidiary acquires or completes the construction of such fixed
or capital assets and in an aggregate amount not to exceed $10,000,000.

Section 6.07Swap Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of any Borrower or any Restricted Subsidiary), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from floating to fixed rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
any Borrower or any Restricted Subsidiary.

Section 6.08Restricted Payments; Certain Payments of Indebtedness.  (a) No Loan
Party will, nor will it permit any Restricted Subsidiary to, declare or make, or
agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) each of the
Borrowers may declare and pay dividends with respect to its Equity Interests
payable solely in additional Equity Interests, and, with respect to its
preferred Equity Interests, payable solely in additional units of such preferred
Equity Interests or in units of its Equity Interests, (ii) Restricted
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (iii) the Borrowers may make non-cash Restricted Payments pursuant to
and in accordance with stock option plans or other incentive or benefit plans
for managers, officers or employees of the Borrowers and their Restricted
Subsidiaries, (iv) so long as no Event of Default has occurred and is
continuing, the Loan Parties may declare and make (and incur any obligation to
do so) Restricted Payments with the proceeds received from, or in exchange for,
the substantially concurrent issue of new shares of their common stock or other
common Equity Interests, (v) so long as no Event of Default shall have occurred
and be continuing or would result therefrom, the Company may honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion,
(vi) the Company may repurchase, redeem, defease or otherwise acquire or retire
(and incur any obligation to do so) for value any Disqualified Stock of the Loan
Parties with the Net Proceeds from a substantially concurrent issuance of
Disqualified Stock of the Loan Parties (or from the proceeds of, or in exchange
for) the substantially simultaneous issuance of common Equity Interests of the
Loan Parties, (vii) purchases, repurchases, redemptions or other acquisitions or
retirements for value of Equity Interest deemed to occur upon the exercise of
stock options, warrants, rights to acquire Equity Interest or other convertible
securities if such Equity Interest represents a portion of the exercise or
exchange price thereof, and the Company may repurchase Equity Interests issued
by it deemed to occur upon the cashless exercise of the warrants issued on
December 14, 2016 and the cashless exercise of stock options, and (viii) the
Loan Parties may make other Restricted

105

 

--------------------------------------------------------------------------------

 

Payments so long as the Payment Conditions have been satisfied at the time such
Restricted Payment is made.

(b)No Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i)payment of Indebtedness created under the Loan Documents;

(ii)(A) payment of regularly scheduled interest payments as and when due in
respect of any Indebtedness permitted under Section 6.01, regularly scheduled
principal payments in respect of Indebtedness permitted under Section 6.01(e)
and 6.01(k) as and when due, (B) any voluntary prepayments under the Term Loan
Agreement or any prepayments pursuant to Section 2.04(b)(i) of the Term Loan
Agreement as in effect on the Effective Date, in each case, so long as the
Payment Conditions will have been satisfied at such time, or (C) any mandatory
prepayments under Sections 2.04(b)(ii) or 2.04(b)(iii) of the Term Loan
Agreement as in effect on the Effective Date, in each case, other than payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof;

(iii)refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv)payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05;
and

(v)payment of the Swiftwater Earnout.

Section 6.09Transactions with Affiliates.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Loan Party and any of its Restricted Subsidiaries not involving any
other Affiliate, (c) any investment permitted by Section 6.04(c),
Section 6.04(d) or Section 6.04(e), (d) any Indebtedness permitted under
Section 6.01(c), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04(f), (g) the payment of
reasonable fees to directors or managers of a Loan Party or any Restricted
Subsidiary who are not employees of such Loan Party or any Restricted
Subsidiary, and reasonable compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, managers, officers
or employees of a Loan Party or its Restricted Subsidiaries in the ordinary
course of business and (h) the performance of obligations of the Company or any
of its Restricted Subsidiaries under the terms of any of the agreements set
forth on Schedule 6.09, as such agreement may be amended, modified or
supplemented from time to

106

 

--------------------------------------------------------------------------------

 

time as long as such amendment, modification or supplement is not materially
less advantageous to the Company or its Restricted Subsidiaries, taken as a
whole, than the agreement so amended, modified or supplemented; provided that
the Company will not permit the aggregate amount of accounts payable and accrued
expenses, liabilities or other obligations to pay the deferred purchase price of
property or services provided by the Company and the Restricted Subsidiaries to
Unrestricted Subsidiaries to exceed $10,000,000 at any one time outstanding.

Section 6.10Restrictive Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to any Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document or Term Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of (other than in connection with Refinance Indebtedness pursuant to
Section 6.01(f)), or any amendment or modification expanding the scope of, any
such restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

Section 6.11Amendment of Material Documents.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness, (b) any of
the Term Loan Documents, except as permitted by the Intercreditor Agreement, or
(c) its charter, articles or certificate of incorporation or organization,
by-laws, operating, management or partnership agreement or other organizational
or governing documents, in each case, to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.

Section 6.12Fixed Charge Coverage Ratio.  During any Financial Covenant Testing
Period, the Borrowers will not permit the Fixed Charge Coverage Ratio, as of the
end of any fiscal quarter, commencing with the fiscal quarter ending immediately
before the date on which such Financial Covenant Testing period commences, to be
less than 1.00 to 1.00.

ARTICLE VII

Events of Default

Section 7.01Events of Default.

107

 

--------------------------------------------------------------------------------

 

If any of the following events (“Events of Default”) shall occur:

(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party, any Non-Recourse Pledgor or any Restricted Subsidiaries in, or in
connection with, this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been materially incorrect when made or deemed made;

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (solely with respect to a
Loan Party’s existence), Section 5.08, Section 5.15, Section 5.16 or in Article
VI;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) Business Days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, Section 5.02 (other than
Section 5.02(a)), Section 5.03 through Section 5.07, Section 5.10, Section 5.11
or Section 5.13 of this Agreement or (ii) thirty (30) days after the earlier of
any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;

(f)any Loan Party or any of its Restricted Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (including, for the avoidance of doubt, any
Specified Term Indebtedness to the extent constituting Material Indebtedness),
when and as the same shall become due and payable and such failure continues
beyond any applicable period of grace;

(g)any event or condition occurs that results in any Material Indebtedness
(including, for the avoidance of doubt, any Specified Term Indebtedness to the
extent constituting Material Indebtedness) becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to

108

 

--------------------------------------------------------------------------------

 

its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness to the extent such sale or
transfer is permitted by Section 6.05;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of a
Loan Party or any of its Restricted Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any of its Restricted Subsidiaries or for
a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)any Loan Party or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or such Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)any Loan Party or any of its Restricted Subsidiaries shall become unable,
admit in writing its inability, or publicly declare its intention not to, or
fail generally to pay its debts as they become due;

(k)(i) one or more judgments for the payment of money in an aggregate amount in
excess of $20,000,000 (net of insurance coverage) shall be rendered against any
Loan Party, any of its Restricted Subsidiaries or any combination thereof and
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any of its Restricted Subsidiaries to enforce any such judgment;
or (ii) any Loan Party or any of its Restricted Subsidiaries shall fail within
thirty (30) days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m)a Change in Control shall occur;

109

 

--------------------------------------------------------------------------------

 

(n)the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement), or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(o)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party beyond any
period of grace provided therein, or any Loan Guarantor shall deny that it has
any further liability under the Loan Guaranty to which it is a party, or shall
give written notice to such effect, including, but not limited to notice of
termination delivered pursuant to Section 10.08;

(p)except as permitted by the terms of this Agreement, any Collateral Document
or the Intercreditor Agreement, (i) any Collateral Document shall for any reason
fail to create a valid security interest in any Collateral with an aggregate
value in excess of $1,000,000 purported to be covered thereby, or (ii) any Lien
on any Collateral or portion of the Collateral having an aggregate value in
excess of $1,000,000 securing any Secured Obligation shall cease to be a
perfected Lien with the priority required by the Loan Documents other than as a
result of any action or inaction by the Administrative Agent;

(q)any Collateral Document shall fail to remain in full force or effect or any
action shall be taken by a Loan Party to discontinue or to assert the invalidity
or unenforceability of any Collateral Document; or

(r)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);

then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, whereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers, and (iii) require
cash collateral for the LC Exposure in accordance with Section 2.06(j) hereof;
and in the case of any event with respect to the Borrowers described in clause
(h) or (i) of this Article, the Commitments shall automatically terminate and
the principal of the Loans then outstanding and the cash collateral for the LC
Exposure, together with accrued interest thereon and all fees and other

110

 

--------------------------------------------------------------------------------

 

obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers.  Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, increase the rate
of interest applicable to the Loans and other Obligations as set forth in this
Agreement and exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

The Administrative Agent

Section 8.01Appointment. Each of the Lenders, on behalf of itself and any of its
Affiliates that are Secured Parties and each of the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and each Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or such Issuing Bank’s
behalf.  Except as expressly provided in Section 8.06, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Banks), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” as used herein or in
any other Loan Documents (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. In addition to the foregoing, each Lender, on behalf of
itself and any of its Affiliates that are Secured Parties, hereby irrevocably
authorizes the Administrative Agent, at the Administrative Agent’s option and
discretion, to enter into the Intercreditor Agreement (or similar agreements
with the same or similar purpose) and any other subordination or intercreditor
agreement to effect the subordination of Subordinated Indebtedness or Specified
Term Indebtedness, as applicable, and as agent for and on its behalf in
accordance with the terms specified in this Agreement.  Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 9.04) and each other
Secured Party (by receiving the benefits under any such Intercreditor Agreement
and any such subordination and intercreditor agreement and of the Collateral
pledged pursuant to the Security Agreement) agrees that the terms of any such
Intercreditor Agreement shall be binding on such Lender and its successors and
assigns, as if it were a party thereto.  Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 9.04) and each other Secured
Party hereby authorizes and directs the Administrative Agent to enter into the
Intercreditor Agreement and any such subordination and intercreditor agreement
on behalf of such Secured Party and agrees that the Administrative Agent may
take such actions on its behalf as are contemplated by the terms of the
Intercreditor Agreement and any such subordination or intercreditor
agreement.  The Administrative Agent shall notify the Secured Parties of the
effectiveness of the Intercreditor Agreement and any such subordination or
intercreditor agreement promptly after such execution

111

 

--------------------------------------------------------------------------------

 

and shall provide a copy of the executed Intercreditor Agreement and any such
subordination or intercreditor agreement to the Secured Parties promptly after
its effectiveness.

Section 8.02Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

Section 8.03Duties and Obligations. The Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04Reliance.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall

112

 

--------------------------------------------------------------------------------

 

not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05Actions through Sub-Agents.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

Section 8.06Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower Representative.  Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrowers (such consent not to be
unreasonably withheld or delayed), to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent with the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor, unless otherwise
agreed by the Borrowers and such successor.  Notwithstanding the foregoing, in
the event no successor Administrative Agent shall have been so appointed and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrowers, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duty or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all

113

 

--------------------------------------------------------------------------------

 

notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

Section 8.07Non-Reliance.

(a)Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment thereto or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the U.S. securities laws concerning
the Borrowers and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

(b)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or

114

 

--------------------------------------------------------------------------------

 

Loans; and (B) it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorneys’ fees) incurred by the
Administrative Agent or any such other Person as the direct or indirect result
of any third parties who might obtain all or part of any Report through the
indemnifying Lender.

Section 8.08Other Agency Titles.  The Lenders (or Affiliates thereof) identified
in this Agreement, or hereafter appointed by the Administrative Agent as
“Documentation Agent”, “Lead Arranger”, “Bookrunner”, “Syndication Agent” or
other similar titles shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as “Documentation Agent”, “Lead Arranger”,
“Bookrunner”, “Syndication Agent” or similar capacities, as applicable, as it
makes with respect to the Administrative Agent in the preceding paragraph.

Section 8.09Not Partners or Co-Venturers; Administrative Agent as Representative
of the Secured Parties.  (a) The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.  The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.

(b)In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC.  Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

Section 8.10Flood Laws.  JPMCB has adopted internal policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and related legislation (the “Flood Laws”).
JPMCB, as administrative agent or collateral agent on a syndicated facility,
will post on the applicable electronic platform (or otherwise distribute to each
Lender in the syndicate) documents that it receives in connection with the Flood
Laws.  Each Lender (other than JPMCB) and each Participant acknowledges that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant) is responsible for assuring its own compliance with the
flood insurance requirements.

115

 

--------------------------------------------------------------------------------

 

ARTICLE IX

Miscellaneous

Section 9.01Notices.  (a) Except in the case of notices and other communications
expressly permitted to be given by telephone or Electronic Systems (and subject
in each case to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, sent by fax
or sent by Electronic Systems (provided that notices and other communications by
Electronic Systems shall be subject in each case to Section 9.01(b) below), as
follows:

(i)if to any Loan Party, to the Borrower Representative at:

TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Joe Meyer
Email: joe.meyer@tetratec.com

with a copy, which shall not constitute notice, to:

TETRA Technologies, Inc.
24955 Interstate 45 North
The Woodlands, TX 77380
Attention:  Bass Wallace
Email: bwallace@tetratec.com

(ii)if to the Administrative Agent or Chase in its capacity as an Issuing Bank,
the Swingline Lender or a Lender, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.
TX1-2905
2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
Attention:Devin Mock
Facsimile No:(214) 965-2594
with a copy, which shall not constitute notice, to:

Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, Texas 75201
Attention:  James A. Markus
Fax No:  (214) 999-7756
Email:  jmarkus@velaw.com

(iii)if to any other Lender or Issuing Bank, to it at its address, fax number or
e-mail set forth in its Administrative Questionnaire.

116

 

--------------------------------------------------------------------------------

 

All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (B) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (C) delivered through
Electronic Systems to the extent provided in paragraph (b) below shall be
effective as provided in such paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(c) unless otherwise agreed by the Administrative Agent
and the applicable Lender.  Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c)Any party hereto may change its address, fax number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto.

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of

117

 

--------------------------------------------------------------------------------

 

its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrowers or the other Loan Parties, any Lender, any Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this
Section 9.01, including through an Electronic System.

Section 9.02Waivers; Amendments.

(a)No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Except as provided in Section 2.14(c) and the first sentence of
Section 2.09(f) (with respect to any commitment increase and subject to
Section 9.02(e) below), neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except (x) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or (y) in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties that are
parties thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (provided
that any amendment or modification of the financial covenants in this Agreement
(or any defined term used therein) shall not constitute a reduction in the rate
of interest or fees for purposes of this clause (ii)), (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a

118

 

--------------------------------------------------------------------------------

 

Defaulting Lender) directly affected thereby, (iv) change Section 2.18(b) or (d)
in a manner that would alter the manner in which payments are shared, without
the written consent of each Lender (other than any Defaulting Lender),
(v) increase the advance rates set forth in the definition of Borrowing Base or
add new categories of eligible assets, without the written consent of each
Lender (other than any Defaulting Lender), (vi) change any of the provisions of
this Section 9.02 or the definition of “Required Lenders” or any other provision
of any Loan Document specifying the number or percentage of Lenders (or Lenders
of any Class) required to waive, amend or modify any rights thereunder or make
any determination or grant any consent thereunder, without the written consent
of each Lender (other than any Defaulting Lender) directly affected thereby,
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) release any Loan Guarantor from its obligation under
its Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (ix) except as provided in clause (c) of this
Section 9.02 or in any Collateral Document, release, or subordinate the
Administrative Agent’s liens in, all or substantially all of the Collateral,
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any amendment to Section 2.20 shall require the
consent of the Administrative Agent, the Issuing Banks and the Swingline
Lender); provided further that no such agreement shall amend or modify the
provisions of Section 2.06 or any letter of credit application and any bilateral
agreement between any Borrower and any Issuing Bank regarding such Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
such Borrower and such Issuing Bank in connection with the issuance of Letters
of Credit without the prior written consent of the Administrative Agent and such
Issuing Bank, respectively.  The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.  Any amendment, waiver or other modification of this Agreement or
any other Loan Document that by its terms affects the rights or duties under
this Agreement of the Lenders of one or more Classes (but not the Lenders of any
other Class), may be effected by an agreement or agreements in writing entered
into by the Borrowers and the requisite number or percentage in interest of each
affected Class of Lenders that would be required to consent thereto under this
Section 9.02 if such Class of Lenders were the only Class of Lenders hereunder
at the time

(c)The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty provided by
such Subsidiary, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) constituting property in which no Loan Party owned an interest
at the time the Lien was granted or at any time thereafter, or (v) as required
to

119

 

--------------------------------------------------------------------------------

 

effect any sale or other disposition of such Collateral in connection with any
exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII.  Except as provided in the preceding sentence, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders; provided that, the Administrative Agent
may in its discretion, release its Liens on Collateral valued in the aggregate
not in excess of $2,500,000 during any calendar year without the prior written
authorization of the Required Lenders (it being agreed that the Administrative
Agent may rely conclusively on one or more certificates of the Borrowers as to
the value of any Collateral to be so released, without further inquiry).  Any
such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.  Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.

(d)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Banks shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(A) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Section 2.15 and 2.17, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

(f)At any time that any real property constitutes Collateral, no modification of
a Loan Document shall increase the total Commitments or extend the Maturity Date
hereunder until the Administrative Agent shall have received confirmation from
each Regulated Lender Entity that flood insurance due diligence and flood
insurance compliance has been completed by such Regulated Lender Entity (such
confirmation not to be unreasonably withheld, conditioned or delayed, and shall
be delivered promptly upon such completion by the applicable Regulated Lender
Entity).

120

 

--------------------------------------------------------------------------------

 

Section 9.03Expenses; Indemnity; Damage Waiver.  (a) The Loan Parties shall,
jointly and severally, pay all (i) reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent (including one local counsel as necessary in each applicable local
jurisdiction), in connection with the syndication and distribution (including,
without limitation, via the internet or through an Electronic System) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents and any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) reasonable out-of-pocket expenses incurred
by the applicable Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender (including one local counsel as necessary in each
applicable local jurisdiction), in connection with the enforcement, collection
or protection of its rights in connection with the Loan Documents, including its
rights under this Section 9.03, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Loan Parties under this
Section 9.03 include, without limiting the generality of the foregoing, fees,
costs and expenses incurred in connection with:

(A)Collateral monitoring, collateral reviews, appraisals and insurance reviews;

(B)field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(C)background checks regarding senior management and/or key investors, as deemed
necessary or appropriate in the sole discretion of the Administrative Agent;

(D)Taxes, fees and other charges for (1) lien and title searches and title
insurance and (2) filing financing statements and continuations, and other
actions to perfect, protect, and continue the Administrative Agent’s Liens;

(E)sums paid or incurred to take any action required of any Loan Party under the
Loan Documents that such Loan Party fails to pay or take; and

(F)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).

(b)The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons

121

 

--------------------------------------------------------------------------------

 

(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the reasonable
and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the applicable Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property owned or operated by a Loan Party or a Restricted Subsidiary,
or any Environmental Liability related in any way to a Loan Party or a
Restricted Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee.  WITHOUT
LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE BORROWERS AND THE
BORROWERS AGREE THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE
WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE.  THE FOREGOING INDEMNITIES
SHALL NOT APPLY WITH RESPECT TO INDEMNIFIED LIABILITIES TO THE EXTENT CAUSED BY
OR ARISING FROM CONDITIONS FIRST COMING INTO EXISTENCE OR OCCURRING AFTER
FORECLOSURE OR TRANSFER IN LIEU OF FORECLOSURE.  This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

(c)To the extent that any Loan Party fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof) or the Swingline
Lender or the applicable Issuing Bank (or any Related Party of any of the
foregoing) under paragraph (a) or (b) of this Section 9.03, each Lender
severally agrees to pay to the Administrative Agent, the Swingline Lender or the
applicable Issuing Bank (or any Related Party of any of the foregoing), as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that any such payment by the Lenders shall
not relieve any Loan Party of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, penalty, liability
or related expense, as the case may be, was incurred by or asserted

122

 

--------------------------------------------------------------------------------

 

against the Administrative Agent, the Swingline Lender or such Issuing Bank in
its capacity as such.

(d)To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.

(e)All amounts due under this Section 9.03 shall be payable not later than ten
(10) days after written demand therefor.

Section 9.04Successors and Assigns.  (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 9.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A)the Borrower Representative (such consent not to be unreasonably withheld,
conditioned or delayed), provided that the Borrower Representative shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof, and provided further that no consent of
the Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;

(B)the Administrative Agent;

123

 

--------------------------------------------------------------------------------

 

(C)the Issuing Banks; and

(D)the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (1) an Assignment and Assumption or (2) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, in each case, together with a
processing and recordation fee of $3,500; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b)  Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar

124

 

--------------------------------------------------------------------------------

 

extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender or an
Affiliate of a Lender) shall be an Ineligible Institution if after giving effect
to any proposed assignment to such Person, such Person would hold more than 25%
of the then outstanding Aggregate Revolving Exposure or Commitments, as the case
may be, (d) a Loan Party or a Subsidiary or other Affiliate of a Loan Party or
(e) a Competitor.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (iv) and
paragraph (v) of this Section 9.04(b), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.14(b), Section 2.15, Section 2.16, Section 2.17 and
Section 9.03).  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 9.04.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05,
Section 2.06(d) or (e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

125

 

--------------------------------------------------------------------------------

 

(c)Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.14(b), Section 2.15,
Section 2.16 and Section 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrowers and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 9.04; provided that such Participant (1) agrees to be subject to the
provisions of Section 2.18 and Section 2.19 as if it were an assignee under
paragraph (b) of this Section 9.04; and (2) shall not be entitled to receive any
greater payment under Section 2.14(b), Section 2.15 or Section 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

126

 

--------------------------------------------------------------------------------

 

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 9.05Survival.  All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 2.14(b), Section 2.16, Section 2.17 and Section 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

Section 9.06Counterparts; Integration; Effectiveness; Electronic
Execution.  (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to (a) fees payable to the Administrative Agent
(including, without limitation, fees payable under the Fee Letter) and (b)
increases or reductions of the Issuing Bank Sublimit of any Issuing Bank
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
fax, emailed “.pdf” or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable

127

 

--------------------------------------------------------------------------------

 

law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Section 9.07Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured.  The applicable Lender
shall notify the Borrower Representative and the Administrative Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section 9.08.  The rights of each Lender under this Section 9.08 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 9.09Governing Law; Jurisdiction; Consent to Service of Process.  (a) The
Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws of the State of Texas, but giving effect to federal laws applicable to
national banks.

(b)Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or Texas
State court sitting in Dallas, Texas in any action or proceeding arising out of
or relating to any Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Texas State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

128

 

--------------------------------------------------------------------------------

 

(c)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section 9.09.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

Section 9.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.10.

Section 9.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential to the same
extent required hereunder), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and

129

 

--------------------------------------------------------------------------------

 

their obligations, (g) with the consent of the Borrower Representative, (h) to
any Person providing a Guarantee of all or any portion of the Secured
Obligations, or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrowers.  For
the purposes of this Section 9.12, “Information” means all information received
from the Borrowers or any Subsidiary relating to the Borrowers and their
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers or any of their
Subsidiaries and other than information pertaining to this Agreement provided by
arrangers to data service providers, including league table providers, that
serve the lending industry.  Any Person required to maintain the confidentiality
of Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES, THE OTHER LOAN PARTIES AND  THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

Section 9.13Several Obligations; Nonreliance; Violation of Law.  The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein.  Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Banks nor any Lender shall be obligated to
extend credit to the Borrowers in violation of any Requirement of Law.

130

 

--------------------------------------------------------------------------------

 

Section 9.14USA PATRIOT Act.  Each Lender that is subject to the requirements of
the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

Section 9.15Disclosure.  Each Loan Party, each Lender and each Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

Section 9.16Appointment for Perfection.  Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

Section 9.17Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.18Marketing Consent.The Borrowers hereby authorize JPMCB and its
Affiliates, at their respective sole expense, but without any prior approval by
the Borrowers, to publish such tombstones and give such other publicity to this
Agreement as each may from time to time determine in its sole discretion.  The
foregoing authorization shall remain in effect unless and until the Borrower
Representative notifies JPMCB in writing that such authorization is revoked.

Section 9.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the

131

 

--------------------------------------------------------------------------------

 

write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 9.20No Fiduciary Duty, etc.  Each Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to each Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, any Borrower or any other
person.  Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated
hereby.  Additionally, each Borrower acknowledges and agrees that no Credit
Party is advising any Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  Each Borrower shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to any Borrower with respect thereto.  Each Borrower further
acknowledges and agrees, and acknowledges its subsidiaries’ understanding, that
each Credit Party, together with its affiliates, is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services.  In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, any Borrower and
other companies with which any Borrower may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. In addition, each
Borrower acknowledges and agrees, and acknowledges its subsidiaries’
understanding, that each Credit Party and its affiliates may be providing debt
financing, equity capital or other services (including

132

 

--------------------------------------------------------------------------------

 

financial advisory services) to other companies in respect of which a Borrower
may have conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from any
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with such Borrower in connection with the performance by
such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies.  Each Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to any
Borrower, confidential information obtained from other companies.

ARTICLE X

Loan Guaranty

Section 10.01Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees  and expenses paid or incurred by the Administrative Agent, the
Issuing Banks and the other Secured Parties in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”; provided, however, that
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor).  Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

Section 10.02Guaranty of Payment.  This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent, any Issuing Bank or any Lender to sue any Borrower, any
Loan Guarantor, any other guarantor of, or any other Person obligated for, all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

Section 10.03No Discharge or Diminishment of Loan Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the Payment in Full of the
Guaranteed Obligations), including:  (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate

133

 

--------------------------------------------------------------------------------

 

existence, structure or ownership of any Borrower or any other Obligated Party
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, any Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions.

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by:  (i) the failure of the Administrative
Agent, any Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, any
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the Payment in Full of the Guaranteed Obligations).

Section 10.04Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the Payment in Full of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party or any other Person.  Each Loan Guarantor confirms that it is
not a surety under any state law and shall not raise any such law as a defense
to its obligations hereunder.  The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been Paid in Full.  To the fullest extent permitted by applicable law, each Loan
Guarantor

134

 

--------------------------------------------------------------------------------

 

waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Guarantor
against any Obligated Party or any security.

Section 10.05Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.

Section 10.06Reinstatement; Stay of Acceleration.  If at any time any payment of
any portion of the Guaranteed Obligations (including a payment effected through
exercise of a right of setoff) is rescinded, or must otherwise be restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Secured Party
in its discretion), each Loan Guarantor’s obligations under this Loan Guaranty
with respect to that payment shall be reinstated at such time as though the
payment had not been made and whether or not the Administrative Agent, the
Issuing Banks and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

Section 10.07Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

Section 10.08Termination.  Each of the Lenders and each Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.

Section 10.09Taxes.  Each payment of the Guaranteed Obligations will be made by
each Loan Guarantor without withholding for any Taxes, unless such withholding
is required by law.  If any Loan Guarantor determines, in its sole discretion
exercised in good faith, that it is so required to withhold Taxes, then such
Loan Guarantor may so withhold and shall timely pay the full amount

135

 

--------------------------------------------------------------------------------

 

of withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section 10.09), the Administrative Agent, the applicable Lender or
the applicable Issuing Bank (as the case may be) receives the amount it would
have received had no such withholding been made.

Section 10.10Maximum Liability. Notwithstanding any other provision of this Loan
Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law.  In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

Section 10.11Contribution.

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

136

 

--------------------------------------------------------------------------------

 

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement.

Section 10.12Liability Cumulative.  The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

Section 10.13Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

ARTICLE XI

The Borrower Representative

Section 11.01Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article
XI.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower(s), provided that, in the case of a
Revolving Loan, such amount shall not exceed Availability.  The Administrative
Agent and the Lenders, and their respective officers, directors, agents or
employees, shall not be liable to the Borrower Representative or any Borrower
for any action taken or omitted to be taken by the Borrower Representative or
the Borrowers pursuant to this Section 11.01.

137

 

--------------------------------------------------------------------------------

 

Section 11.02Powers.  The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

Section 11.03Employment of Agents.  The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.

Section 11.04Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder
referring to this Agreement describing such Default or Event of Default and
stating that such notice is a “notice of default” or “notice of event of
default”, as the case may be.  In the event that the Borrower Representative
receives such a notice, the Borrower Representative shall give prompt notice
thereof to the Administrative Agent and the Lenders.  Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.

Section 11.05Successor Borrower Representative.  Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative.  The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

Section 11.06Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including, without limitation, any Borrowing Base
Certificate and any Compliance Certificate.  Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.

(Signature Pages Follow)

 

138

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

BORROWER:

TETRA TECHNOLOGIES, INC.

a Delaware corporation

 

By:

/s/Joseph J. Meyer

 

Name:

Joseph J. Meyer

 

Title:

Vice President – Finance, Treasurer and Assistant Secretary

 

 

OTHER LOAN PARTIES:

 

COMPRESSCO, INC.

TETRA APPLIED HOLDING COMPANY

TETRA FINANCIAL SERVICES, INC.

TETRA FOREIGN INVESTMENTS, LLC

TETRA-HAMILTON FRAC WATER SERVICES, LLC

TETRA INTERNATIONAL INCORPORATED

TETRA MICRONUTRIENTS, INC.

TETRA PROCESS SERVICES, L.C.

TETRA PRODUCTION TESTING HOLDING LLC

TETRA PRODUCTION TESTING SERVICES, LLC

 

By:

/s/Joseph J. Meyer

 

Name:

Joseph J. Meyer

 

Title:

Treasurer

 

 

T-PRODUCTION TESTING, LLC

By:  TETRA PRODUCTION TESTING HOLDING LLC, its sole member

By:

/s/Joseph J. Meyer

 

Name:

Joseph J. Meyer

 

Title:

Treasurer

 




[Signature Page to Credit Agreement – TETRA Technologies, Inc.]

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Bank, Swingline Lender and a Lender

 

By:

/s/Christy L. West

 

Name:

Christy L. West

 

Title:

Authorized Officer

 

 




[Signature Page to Credit Agreement – TETRA Technologies, Inc.]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Lender

 

By:

/s/Susan Freed

 

Name:

Susan Freed

 

Title:

Senior Vice President

 

 

 

 

 

[Signature Page to Credit Agreement – TETRA Technologies, Inc.]

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

Lender

Percentage

Commitment

JPMorgan Chase Bank, N.A.

50.00000000%

$50,000,000.00

Bank of America, N.A.

50.00000000%

$50,000,000.00

TOTAL

100%

$100,000,000.00

 

Commitment Schedule